Exhibit 10.103

U.S. $175,000,000

REVOLVING CREDIT AGREEMENT,

dated as of May 31, 2012,

ITC MIDWEST LLC

as the Borrower,

VARIOUS FINANCIAL INSTITUTIONS AND OTHER

PERSONS FROM TIME TO TIME PARTIES HERETO,

as the Lenders,

JPMORGAN CHASE BANK, N.A.,

as the Administrative Agent

J.P. MORGAN SECURITIES LLC,

BARCLAYS BANK PLC,

as Joint Lead Arrangers and Joint Bookrunners

BARCLAYS BANK PLC,

as Syndication Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1 DEFINITIONS

     1   

1.1

 

Defined Terms

     1   

1.2

 

Accounting Terms; GAAP

     14   

1.3

 

Interpretation

     15   

ARTICLE 2 AMOUNT AND TERMS OF CREDIT

     15   

2.1

 

Commitments

     15   

2.2

 

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

     15   

2.3

 

Notice of Borrowing

     15   

2.4

 

Disbursement of Funds

     16   

2.5

 

Repayment of Loans; Evidence of Debt

     17   

2.6

 

Changes in Type of Revolving Credit Loan

     18   

2.7

 

Pro Rata Borrowings

     19   

2.8

 

Interest and Fees

     19   

2.9

 

Interest Periods

     20   

2.10

 

Increased Costs, Illegality, etc.

     21   

2.11

 

Compensation

     23   

2.12

 

Change of Lending Office

     24   

2.13

 

Notice of Certain Costs

     24   

2.14

 

Defaulting Lenders

     24   

ARTICLE 3 LETTERS OF CREDIT

     26   

3.1

 

Letters of Credit

     26   

3.2

 

Letter of Credit Requests and Information to Administrative Agent

     27   

3.3

 

Letter of Credit Participations

     27   

3.4

 

Agreement to Repay Letter of Credit Drawings

     29   

3.5

 

Increased Costs

     30   

3.6

 

Successor Letter of Credit Issuer

     31   

ARTICLE 4 FEES; COMMITMENTS

     32   

4.1

 

Fees

     32   

4.2

 

Voluntary Reduction of Revolving Credit Commitments

     33   

4.3

 

Mandatory Termination of Commitments

     33   

ARTICLE 5 PAYMENTS

     33   

5.1

 

Prepayments

     33   

 

i



--------------------------------------------------------------------------------

5.2

  Method and Place of Payment      34   

5.3

 

Net Payments

     34   

5.4

 

Computations of Interest and Fees

     38   

ARTICLE 6 CONDITIONS PRECEDENT

     39   

6.1

 

Conditions Precedent to Initial Effectiveness

     39   

6.2

 

Conditions Precedent to All Credit Events

     40   

ARTICLE 7 REPRESENTATIONS AND WARRANTIES

     41   

7.1

 

Organizational Status

     41   

7.2

 

Capacity, Power and Authority

     41   

7.3

 

No Violation

     41   

7.4

 

Litigation

     42   

7.5

 

Governmental Approvals

     42   

7.6

 

True and Complete Disclosure

     42   

7.7

 

Financial Condition; Financial Statements

     43   

7.8

 

Tax Returns and Payments

     43   

7.9

 

Environmental Matters

     43   

7.10

 

Properties

     44   

7.11

 

Pension and Welfare Plans

     44   

7.12

 

Regulations U and X

     44   

7.13

 

Investment Company Act

     44   

7.14

 

No Material Adverse Change

     44   

7.15

 

Deemed Repetition of Representations and Warranties

     44   

ARTICLE 8 AFFIRMATIVE COVENANTS

     45   

8.1

 

Information Covenants

     45   

8.2

 

Books, Record and Inspections

     47   

8.3

 

Maintenance of Insurance

     48   

8.4

 

Payment of Taxes

     48   

8.5

 

Organizational Existence

     48   

8.6

 

Compliance with Statutes, Obligations, etc.

     48   

8.7

 

Good Repair

     48   

8.8

 

Transactions with Affiliates

     49   

8.9

 

End of Fiscal Years; Fiscal Quarters

     49   

8.10

 

Use of Proceeds

     49   

8.11

 

Changes in Business

     49   

 

ii



--------------------------------------------------------------------------------

ARTICLE 9 NEGATIVE COVENANTS

     49   

9.1

 

Limitation on Liens

     50   

9.2

 

Limitation on Fundamental Changes

     51   

9.3

 

Limitation on Dividends

     52   

9.4

 

Debt to Capitalization Ratio

     52   

9.5

 

Limitation on Sale-Lease Back Transactions

     52   

ARTICLE 10 EVENTS OF DEFAULT

     53   

10.1

 

Payments

     53   

10.2

 

Representations, etc.

     53   

10.3

 

Covenants

     53   

10.4

 

Default Under Other Agreements

     53   

10.5

 

Bankruptcy, etc.

     54   

10.6

 

Judgments

     54   

10.7

 

Change of Ownership

     54   

10.8

 

Pension Plans

     54   

10.9

 

Remedies

     55   

10.10

 

Remedies Cumulative

     55   

ARTICLE 11 THE ADMINISTRATIVE AGENT

     56   

ARTICLE 12 MISCELLANEOUS

     58   

12.1

 

Amendments and Waivers

     58   

12.2

 

Notices

     59   

12.3

 

No Waiver; Cumulative Remedies

     60   

12.4

 

Survival of Representations and Warranties

     61   

12.5

 

Payment of Expenses and Taxes

     61   

12.6

 

Successors and Assigns; Participations and Assignments

     62   

12.7

 

Replacements of Lenders under Certain Circumstances

     66   

12.8

 

Adjustments; Set-off

     67   

12.9

 

Marshalling; Payments Set Aside

     68   

12.10

 

Counterparts

     68   

12.11

 

Severability

     68   

12.12

 

Integration

     68   

12.13

 

Governing Law

     68   

12.14

 

Submission to Jurisdiction; Waivers

     69   

12.15

 

Acknowledgements

     69   

 

iii



--------------------------------------------------------------------------------

12.16

 

Waivers of Jury Trial

     70   

12.17

 

Confidentiality

     70   

12.18

 

Treatment of Revolving Credit Loans

     70   

12.19

 

USA Patriot Act

     71   

12.20

 

No Fiduciary Duty

     71   

SCHEDULES:

 

Schedule I

   Commitments

Schedule II

   Environmental Matters

Schedule III

   Pension and Welfare Matters

Schedule IV

   Outstanding Liens on Closing Date

EXHIBITS:

 

Exhibit A

   Form of Notice of Borrowing

Exhibit B

   Form of Notice of Continuation

Exhibit C

   Form of Letter of Credit Request

Exhibit D

   Form of Closing Date Certificate

Exhibit E

   Form of Compliance Certificate

Exhibit F

   Form of Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT, dated as of May 31, 2012, among ITC MIDWEST LLC, a
Michigan limited liability company (the “Borrower”), various financial
institutions and other Persons from time to time parties hereto as lenders (each
a “Lender” and, collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A.
(“JPMCB”), as administrative agent (in such capacity, the “Administrative
Agent”).

The Borrower has requested that the Lenders make senior loans to it in an
aggregate principal amount not exceeding $175,000,000 at any one time
outstanding. The Lenders are prepared to make such loans upon the terms and
conditions hereof, and, accordingly, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

As used herein, the following terms shall have the meanings specified in this
Article 1 unless the context otherwise requires (it being understood that
defined terms in this Agreement shall include in the singular number the plural
and in the plural the singular):

1.1 Defined Terms.

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
rate of interest (however designated) established by the Administrative Agent as
its prime rate in effect at its principal office in New York, New York, (b) the
Federal Funds Effective Rate in effect on such day plus 0.50% and (c) LIBOR for
a one month interest period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1.00%. Any change in the ABR due to
a change in any of the foregoing rates shall be effective as of the opening of
business on the effective date of such change in such rate.

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a).

“Administrative Agent” shall have the meaning provided in the preamble to this
Agreement and shall include such other financial institution as may be appointed
as the successor administrative agent in the manner and to the extent described
in Article 11.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, (a) any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such Person, and (b) any other Person in which such Person
directly or indirectly through Subsidiaries has a 10% or greater equity
interest. A Person shall be deemed to control a Person if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the Voting Stock
having ordinary voting power for the election of directors (or the equivalent)
of such other Person or (ii) to direct or cause the direction of the management
and policies of such other Person, whether through the ownership of Capital
Stock, by contract or otherwise.

“Agreement” shall mean this Revolving Credit Agreement, as the same may be
amended, modified, supplemented, restated or replaced from time to time.

 



--------------------------------------------------------------------------------

“Applicable Margin” and “Commitment Fee Rate” shall mean, for any day, the
applicable rate per annum set forth below under the caption “Applicable Margin”
or “Commitment Fee Rate”, respectively, based upon the ratings by Moody’s and
S&P, respectively, applicable on such date to the Borrower’s non-credit-enhanced
long term senior unsecured debt:

 

Debt Ratings

Moody’s/S&P

        Commitment
Fee     Applicable Margin         

LIBOR

   

ABR

 

Category 1

>A1/A+

       0.085 %      0.875 %      0.00 % 

Category 2

= A2/A

       0.100 %      1.00 %      0.00 % 

Category 3

=A3/A-

       0.125 %      1.125 %      0.125 % 

Category 4

=Baa1/BBB+

       0.175 %      1.250 %      0.250 % 

Category 5

<Baa2/BBB

       0.225 %      1.500 %      0.500 % 

For purposes of this definition, (i) if no non-credit-enhanced long term senior
unsecured debt rating is available, the Applicable Margin and the Commitment Fee
Rate shall be determined by reference to the Category next below the Borrower’s
long term senior secured debt rating, (ii) if the ratings established by Moody’s
and S&P shall fall within different Categories, the Applicable Margin and the
Commitment Fee Rate shall be based on the higher of the two ratings unless one
of the two ratings is two or more Categories lower than the other, in which case
the Applicable Margin and the Commitment Fee Rate shall be determined by
reference to the Category next below the higher of the two Categories, (iii) if
only one rating is available from either Moody’s or S&P, then such rating shall
be used to determine the applicable Category, (iv) if neither Moody’s nor S&P
shall have in effect a rating for the Borrower’s non-credit-enhanced long term
senior unsecured debt and neither Moody’s nor S&P shall have in effect a rating
for the Borrower’s long term senior secured debt, then Category 5 above shall
apply, and (v) if the ratings established or deemed to have been established by
Moody’s and S&P shall be changed (other than as a result of a change in the
rating system of Moody’s or S&P), such change shall be effective as of the date
on which it is first announced by the applicable rating agency. Each change in
the Applicable Margin and Commitment Fee Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of

 

2



--------------------------------------------------------------------------------

Moody’s or S&P shall change, or if either such rating agency shall cease to be
in the business of rating corporate debt obligations, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Margin and
the Commitment Fee Rate shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

“Approved Fund” shall mean any Person (other than a natural person) that is or
will be engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by a Lender, an Affiliate of a
Lender or an entity or an Affiliate of an entity that administers or manages a
Lender.

“Arranger” and “Arrangers” shall mean J.P. Morgan Securities LLC and Barclays
Bank PLC, individually or collectively, as the context requires.

“Assignee” shall have the meaning provided in Section 12.6(b)(i).

“Assignment and Assumption” shall mean an assignment and assumption agreement
substantially in the form of Exhibit F hereto or otherwise in a form that is
reasonably satisfactory to the Administrative Agent and delivered by each
Assignee to the Administrative Agent pursuant to Section 12.6(b)(ii)(C).

“Assignment Effective Date” shall have the meaning provided in
Section 12.6(b)(iii).

“Attributable Value” means, with respect to any Sale and Leaseback Transaction,
as of the time of determination, the lesser of (i) the sale price of the
property or assets so leased multiplied by a fraction the numerator of which is
the remaining portion of the base term of the lease included in such Sale and
Leaseback Transaction and the denominator of which is the base term of such
lease, and (ii) the total obligation (discounted to present value at the rate of
interest specified by the terms of such lease) of the lessee for rental payments
(other than amounts required to be paid on account of property taxes as well as
maintenance, repairs, insurance, water rates and other items which do not
constitute payments for property rights) during the remaining portion of the
base term of the lease included in such Sale and Leaseback Transaction.

“Authorized Officer”, as applied to any Person, shall mean the Chief Executive
Officer, the President, any Executive Vice-President, any Senior Executive Vice
President, any Senior Vice-President, the Chief Financial Officer, the Treasurer
or General Counsel of such Person or any other senior officer of such Person
designated as such in writing to the Administrative Agent by such Person.

“Available Revolving Credit Commitment” shall mean, with respect to any Lender,
an amount equal to the excess, if any, of (a) the amount of such Lender’s
Revolving Credit Commitment over (b) the sum of (i) the aggregate principal
amount of all Revolving Credit Loans of such Lender then outstanding and
(ii) that portion of such Lender’s Letter of Credit Exposure.

“Bankruptcy Code” shall have the meaning provided in Section 10.5.

 

3



--------------------------------------------------------------------------------

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Borrower” shall have the meaning provided in the recitals to this Agreement.

“Borrowing” shall mean the incurrence of one Type of Revolving Credit Loan on a
given date (or resulting from conversions or continuations on a given date) and
having, in the case of LIBOR Loans, the same LIBOR Period (provided that ABR
Loans incurred pursuant to Section 2.10(b) shall be considered part of any
related Borrowing of LIBOR Loans).

“Business” shall have the meaning provided in Section 8.11.

“Business Day” shall mean (a) for all purposes other than as covered by clause
(b) below, any day excluding Saturday, Sunday and any day that shall be in the
City of New York a legal holiday or a day on which banking institutions are
authorized or required by law or other governmental actions to close, and
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, LIBOR Loans, any day that is a Business
Day described in clause (a) excluding any day that shall be in the City of
London a legal holiday or a day on which banking institutions are authorized or
required by law or other governmental actions to close.

“Capital Lease”, as applied to any Person, shall mean any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a finance lease obligation
on the balance sheet of that Person.

“Capital Stock” shall mean common shares, preferred shares or other equivalent
equity interests (howsoever designated) of capital stock of a corporation,
equity preferred or common interests or membership interests in a limited
liability company, limited or general partnership interests in a partnership or
any other equivalent of such ownership interest.

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person and its Subsidiaries, in each
case taken at the amount thereof accounted for as liabilities in accordance with
GAAP.

“Change of Ownership” shall mean and be deemed to have occurred if (i) any
person or group (within the meaning of the Securities and Exchange Act of 1934,
as amended, and the rules of the Securities and Exchange Commission thereunder)
shall become, directly or

 

4



--------------------------------------------------------------------------------

indirectly, the beneficial owner of capital stock representing more than 35% of
the ordinary voting power represented by the issued and outstanding Voting Stock
of ITC Holdings; and/or (ii) ITC Holdings ceases to own, directly or indirectly,
100% of the Voting Stock of the Borrower; and/or (iii) a majority of the
incumbent directors of ITC Holdings ceases to be persons who were either
(x) directors of ITC Holdings on the Closing Date or (y) new directors (such
persons being called herein “New Members”) appointed or nominated for election
by one or more persons who were members of the board of directors of ITC
Holdings on the Closing Date or who were appointed or nominated by one or more
such New Members whether or not they were members on the Closing Date.

“Closing Date” shall mean May 31, 2012.

“Closing Date Certificate” shall have the meaning provided in Section 6.1(b).

“Code” shall mean the Internal Revenue Code of 1986, and the regulations
thereunder, in each case as amended, reformed or otherwise modified from time to
time.

“Commitment Fee Rate” shall have the meaning given to that term in the
definition of “Applicable Margin”.

“Compliance Certificate” shall have the meaning provided in Section 8.1(c).

“Confidential Information” shall have the meaning provided in Section 12.17.

“Control”, “Controls” and “Controlled”, when used with respect to any Person,
shall mean the power to direct the management and policies of such Person,
directly or indirectly, whether through ownership of Voting Stock, by contract
or otherwise.

“Controlled Group”, when used with respect to the Borrower, shall mean all
members of a controlled group of corporations and all members of a controlled
group of trades or businesses (whether or not incorporated) under common control
which, together with such Person, are treated as a single employer under
Section 414(b) or 414(c) of the Code or Section 4001 of ERISA.

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Revolving Credit Loan and the issuance, extension or increase
of a Letter of Credit.

“Credit Party” means the Administrative Agent, the Letter of Credit Issuer or
any Lender.

“Debt to Capitalization Ratio” shall mean, with respect to the Borrower, as of
any date of determination, the ratio of (a) Total Debt for the Borrower as of
such date to (b) Total Capitalization for the Borrower as of such date.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

5



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean any Lender, as reasonably determined by the
Administrative Agent, that (a) has failed, within three (3) Business Days of the
date required to be funded or paid, to (i) fund any portion of its Revolving
Credit Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the condition precedent, together with any applicable
default) has not been satisfied, (b) has notified the Borrower or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the condition precedent, together with
any applicable default) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after written request by
the Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Revolving Credit Loans and participations in
then outstanding Letters of Credit under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) has become, or has a Parent that has become, the
subject of a Bankruptcy Event.

“Dollars” and “$” shall mean lawful currency of the United States.

“Environmental Claims” shall mean, with respect to any Person, any and all
administrative, regulatory or judicial actions, suits, demands, demand letters,
claims, liens, notices of non-compliance, investigations (other than internal
reports prepared by such Person or any of its Subsidiaries (a) in the ordinary
course of such Person’s business or (b) as required in connection with a
financing transaction or an acquisition or disposition of real estate) or
proceedings relating in any way to any Environmental Law or any permit issued,
or any approval given, under any such Environmental Law (hereinafter, “Claims”),
including (i) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health, safety (with respect to
Hazardous Materials or conditions in the environment) or the environment.

“Environmental Law” shall mean any applicable federal, provincial, state,
foreign or local statute, law, rule, regulation, ordinance, code and rule of
common law now or hereafter in effect and in each case as amended, and any
binding judicial or administrative interpretation thereof, including any binding
judicial or administrative order, consent decree or judgment, relating to the
environment, human health or safety (with respect to Hazardous Materials or
conditions in the environment) or Hazardous Materials.

 

6



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute thereto of similar import, together with the
regulations thereunder, in each case as in effect from time to time. References
to Sections of ERISA also refer to any successor Sections thereto.

“Event of Default” shall have the meaning provided in Article 10.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

“Finance Parties” shall mean the Administrative Agent and the Lenders.

“First Mortgage Indenture” shall mean the First Mortgage Deed of Trust dated as
of January 14, 2008 between ITC Midwest LLC and the Bank of New York Mellon
Trust Company, N.A., as trustee thereunder, as the same may be amended,
supplemented or otherwise modified and in effect from time to time.

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

“F.R.S. Board” shall mean the Board of Governors of the Federal Reserve System
or any successor thereto.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time, subject to Section 1.2.

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person,

 

7



--------------------------------------------------------------------------------

whether or not contingent, (a) to purchase any such Indebtedness or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such Indebtedness or (ii) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (c) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Indebtedness of the ability of the primary obligor to make payment
of such Indebtedness or (d) otherwise to assure or hold harmless the owner of
such Indebtedness against loss in respect thereof; provided that, the term
“Guarantee Obligations” shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee
Obligation is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as determined by such Person in good faith or, if the
Guarantee Obligation is expressly limited to a specified amount, such specified
amount.

“Hazardous Material” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, “toxic substances”, “toxic pollutants”,
“contaminants”, or “pollutants”, or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
exposure to which is prohibited, limited or regulated by any Governmental
Authority.

“Hostile Take-Over Bid” shall mean an offer to purchase a controlling interest
in any Person by the Borrower or any of its Subsidiaries or in which the
Borrower or any of its Subsidiaries is involved, in respect of which the board
of directors (or equivalent governing body for such entity) of the target entity
has recommended against acceptance of such offer to the target entity’s
shareholders or equity holders or which is similarly opposed or contested.

“including” and “include” shall mean including without limiting the generality
of any description preceding such term, and, for purposes of this Agreement, the
parties hereto agree that the rule of ejusdem generis shall not be applicable to
limit a general statement, which is followed by or referable to an enumeration
of specific matters, to matters similar to the matters specifically mentioned.

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be classified as a liability on the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all existing payment
obligations of such Person under interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other similar agreements, (g)

 

8



--------------------------------------------------------------------------------

all existing payment obligations of such Person under commodity future contracts
and other similar agreements and (h) without duplication, all Guarantee
Obligations of such Person; provided that, Indebtedness shall not include
current payables and accrued expenses, in each case arising in the ordinary
course of business.

“ITC Holdings” shall mean ITC Holdings Corp., a Michigan corporation.

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

“L/C Participant” shall have the meaning provided in Section 3.3(a).

“L/C Participation” shall have the meaning provided in Section 3.3(a).

“Lender” and “Lenders” shall have the respective meanings provided in the
preamble to this Agreement.

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1.

“Letter of Credit Exposure” shall mean, with respect to any Lender, the sum of
(a) the amount of any Unpaid Drawings on Letters of Credit in respect of which
such Lender has made (or is required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a) and (b) such Lender’s Revolving Credit
Commitment Percentage of the Letter of Credit Outstanding (excluding the portion
thereof consisting of Unpaid Drawings in respect of which the Lenders have made
(or are required to have made) payments to the Letter of Credit Issuer pursuant
to Section 3.4(a)).

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

“Letter of Credit Issuer” shall mean JPMCB, any of its Affiliates or any
successor thereto pursuant to Section 3.6.

“Letter of Credit Outstanding” shall mean, at any time, the sum, without
duplication, of (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

“LIBOR” shall mean, with respect to each LIBOR Period for each LIBOR Loan, a
rate per annum, expressed on the basis of a 360 day year, equal to the annual
interest rate for deposits of Dollars for a maturity most nearly comparable to
such LIBOR Period which appears on Reuters Page LIBOR1 (or any successor page
which displays an average British Bankers Association Interest Settlement Rate)
as of 11:00 a.m. (London time) on the second Business Day prior to the
commencement of such LIBOR Period; provided that if such Service is not
available on such day, then the interest rate at which the Administrative Agent
is offered deposits of Dollars by leading banks in the London interbank market
as of 11:00 a.m. (London time) on the second Business Day prior to the
commencement of such LIBOR Period, for delivery on the first day of such LIBOR
Period for the number of days comprised in such LIBOR Period and in an amount
comparable to the amount of such LIBOR Loan.

 

9



--------------------------------------------------------------------------------

“LIBOR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(b).

“LIBOR Period” shall mean, with respect to a LIBOR Loan, the interest period
selected by the Borrower for such LIBOR Loan in accordance with Section 2.9.

“Lien” shall mean any mortgage, pledge, security interest, hypothecation,
assignment by way of security, lien (statutory or other) or similar encumbrance
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries taken as a whole that would materially adversely affect the
ability of the Borrower to perform its obligations under this Agreement.

“Minimum Borrowing Amount” shall mean $500,000.

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

“Non-U.S. Lender” shall mean any Lender that is not a “United States person”, as
defined under Section 7701(a)(30) of the Code.

“Notice of Borrowing” shall mean a Notice of Borrowing provided pursuant to
Section 2.3(a), substantially in the form of Exhibit A.

“Notice of Continuation” shall have the meaning provided in Section 2.6(a).

“Organic Document” shall mean, relative to any Person, its certificate of
incorporation, by-laws, certificate of partnership, partnership agreement,
certificate of formation, limited liability agreement, operating agreement and
all shareholder agreements, voting trusts and similar arrangements applicable to
any of such Person’s Capital Stock.

“Other Taxes” shall have the meaning provided in Section 12.5.

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” shall have the meaning provided in Section 12.6(c)(i).

“Participant Register” shall have the meaning provided in Section 12.6(c)(i).

“Pension Plan” shall mean a “pension plan”, as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
multiemployer plan as defined in

 

10



--------------------------------------------------------------------------------

Section 4001(a)(3) of ERISA), and to which the Borrower or any corporation,
trade or business that is, along with the Borrower, a member of a Controlled
Group, is a contributing employer or a sponsor.

“Permitted Liens” shall mean (a) Liens for taxes, assessments, customs duties or
governmental charges or claims not yet due or which are being contested in good
faith and by appropriate proceedings for which appropriate provisions have been
established in accordance with GAAP; (b) Liens in respect of property or assets
of the Borrower or any of its Subsidiaries imposed by law, such as carriers’,
warehousemen’s and or mechanics’ Liens, and other similar Liens arising in the
ordinary course of business and Liens arising under zoning laws and ordinances
and municipal bylaws and regulations, in each case so long as such Liens arise
in the ordinary course of business and do not individually or in the aggregate
have a Material Adverse Effect; (c) Liens arising from judgments or decrees in
circumstances not constituting an Event of Default under Section 10.6; (d) Liens
(other than those arising by Requirement of Law that are not permitted by clause
(a) of this definition) incurred or deposits made in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, surety and appeal
bonds, bids, leases, government contracts, performance and return-of-money bonds
and other similar obligations incurred in the ordinary course of business;
(e) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Subsidiaries are located; (f) easements,
rights-of-way, restrictive covenants or agreements, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of the Borrower and its
Subsidiaries taken as a whole; (g) any interest or title of a lessor or secured
by a lessor’s interest under any lease permitted by this Agreement; (h) Liens
incurred by the licensing of trademarks by the Borrower or any of its
Subsidiaries to others in the ordinary course of business; and (i) leases or
subleases granted to others, not interfering in any material respect with the
business of the Borrower and its Subsidiaries taken as a whole.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

“Projections” shall have the meaning provided in Section 6.1(i).

“Real Estate” shall have the meaning provided in Section 8.1(e).

“Register” shall have the meaning provided in Section 12.6(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” shall mean, at any date, Lenders having or holding more than
50% of the Total Revolving Credit Commitment at such date (provided that in the
case of a Defaulting Lender, for this purpose only, its Revolving Credit
Commitment shall be deemed to be equal to the outstanding principal amount of
all Revolving Credit Loans of such Defaulting Lender at such date) or, if the
Revolving Credit Commitments have terminated, more than 50% of the outstanding
principal amount of all Revolving Credit Loans and Letter of Credit Exposure on
such date.

 

11



--------------------------------------------------------------------------------

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule, regulation, guideline, policy or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or
assets or to which such Person or any of its property or assets is subject and
whether or not having the force of law.

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the date hereof, the amount set forth on Schedule I as such
Lender’s “Revolving Credit Commitment” and (b) in the case of any Lender that
becomes a Lender after the date hereof by assignment, the amount specified as
such Lender’s “Revolving Credit Commitment” in the Assignment and Assumption
contemplated in Section 12.6 pursuant to which such Lender assumed a portion of
the Total Revolving Credit Commitment, in each case as the same may be changed
from time to time pursuant to the terms hereof (including pursuant to Sections
4.2 and 12.6).

“Revolving Credit Commitment Percentage” shall mean, with respect to any Lender,
the percentage of the Total Revolving Credit Commitment represented by such
Lender’s Revolving Credit Commitment; provided that in the case of Section 2.14
when a Defaulting Lender shall exist, “Revolving Credit Commitment Percentage”
shall mean the percentage of the Total Revolving Credit Commitment (disregarding
any Defaulting Lender’s Revolving Credit Commitment) represented by such
Lender’s Revolving Credit Commitment. If the Total Revolving Credit Commitments
have terminated or expired, the Revolving Credit Commitment Percentages shall be
determined based upon the Revolving Credit Commitments most recently in effect,
giving effect to any assignments and to the Lender’s status as a Defaulting
Lender at the time of determination.

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding and (b) such Lender’s Letter of Credit Exposure at
such time.

“Revolving Credit Loan” shall have the meaning provided in Section 2.1(a).

“Revolving Credit Maturity Date” shall mean May 31, 2017, or, if earlier, the
date on which the Revolving Credit Commitments shall have terminated or shall
have been reduced to zero.

“Sale and Leaseback Transaction” shall have the meaning provided in Section 9.5.

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

12



--------------------------------------------------------------------------------

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock or issued share capital of any
class or classes of such corporation shall have or might have voting power by
reason of the happening of any, contingency) is at the time owned by such Person
directly or indirectly through Subsidiaries and (b) any partnership,
association, joint venture or other entity in which such Person directly or
indirectly through Subsidiaries has more than a 50% equity interest and more
than a 50% voting interest at the time and (c) any other corporation,
partnership, joint venture or other entity (i) the accounts of which would be
consolidated with those of such Person in such Person’s consolidated financial
statements if such statements were prepared in accordance with GAAP and
(ii) that is controlled (as defined in clause (b) of the definition of such term
in the definition of the term “Affiliate”) by such Person. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

“Successor Borrower” shall have the meaning provided in Section 9.2(a).

“Taxes” shall have the meaning provided in Section 5.3(a)(i).

“Total Capitalization” shall mean, as of any date of determination, the sum,
without duplication, of (a) Total Debt and (b) the total stockholder’s equity of
the Borrower as determined in accordance with GAAP; provided that the term
“Total Capitalization” shall exclude the non-cash effects of the March 31, 2006
FAS Statement titled “Employers’ Accounting for Defined Pension and
Postretirement Plans”.

“Total Debt” shall mean, as of any date of determination, (a) the sum, without
duplication, of (i) all Indebtedness of the Borrower and its Subsidiaries for
borrowed money outstanding on such date, (ii) all Capitalized Lease Obligations
of the Borrower and its Subsidiaries outstanding on such date and (iii) all
Indebtedness of the Borrower and its Subsidiaries of the types described in
clauses (b) and (d) of the definition of Indebtedness (but in the case of clause
(d), only to the extent such Indebtedness is assumed by the Borrower or any
Subsidiary), all calculated on a consolidated basis in accordance with GAAP and
to the extent reflected as Indebtedness on the consolidated balance sheet of the
Borrower in accordance with GAAP minus (b) the aggregate amount of cash held by
the Borrower and its Subsidiaries as at such date and included in the cash
accounts listed on the consolidated balance sheet of the Borrower and its
Subsidiaries and deposited with the Administrative Agent to the extent the use
thereof for application to payment of Indebtedness of the Borrower and its
Subsidiaries is not prohibited by law or any contract to which the Borrower or
any of its Subsidiaries is a party (but in each case excluding equity securities
that are mandatorily redeemable 91 or more days after the Revolving Credit
Maturity Date and that are classified as hybrid securities by Moody’s and/or
S&P).

 

13



--------------------------------------------------------------------------------

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders, which as of the Closing Date was $175,000,000.

“Type” shall mean as to any Revolving Credit Loan, its nature as an ABR Loan or
a LIBOR Loan.

“United States” and “US” shall mean the United States of America.

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

“Voting Stock” shall mean Capital Stock of a Person which carries voting rights
or the right to Control such Person under any circumstances; provided that
Capital Stock which carries the right to vote or Control conditionally upon the
happening of an event shall not be considered Voting Stock until the occurrence
of such event and then only during the continuance of such event.

“Welfare Plan” shall mean a “welfare plan”, as such term is defined in
Section 3(1) of ERISA.

1.2 Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(previously referred to as Statement of Financial Accounting Standards 159) (or
any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein, (ii) without giving effect to any treatment of Indebtedness in respect
of convertible debt instruments under Accounting Standards Codification 470-20
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) without giving effect to any changes in GAAP
occurring after the Closing Date, the effect of which would be to cause leases
in effect as of March 31, 2012 and treated as operating leases under GAAP as of
March 31, 2012 to be reclassified as capital leases under GAAP, provided that
this clause (iii) shall only apply to the extent of the lesser of (x) the actual
annual amount of such operating leases and (y) $500,000 annually (and any excess
in excess of such minimum amount shall be included as capital leases).

 

14



--------------------------------------------------------------------------------

1.3 Interpretation.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Unless the context requires otherwise all references
herein to Sections and Schedules shall be construed to refer to Sections of, and
Schedules to, this Agreement.

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

2.1 Commitments.

(a) Subject to and upon the terms and conditions herein set forth, each Lender
severally agrees to make a loan or loans (each a “Revolving Credit Loan” and,
collectively, the “Revolving Credit Loans”) to the Borrower, which Revolving
Credit Loans (i) shall be made at any time and from time to time on and after
the Closing Date and prior to the Revolving Credit Maturity Date, (ii) may, at
the option of the Borrower, be incurred and maintained as, and/or converted
into, ABR Loans or LIBOR Loans (provided that all Revolving Credit Loans made by
each of the Lenders pursuant to the same Borrowing shall, unless otherwise
specifically provided herein, consist entirely of Revolving Credit Loans of the
same Type), (iii) may be repaid and reborrowed in accordance with the provisions
hereof and shall be repaid in full on the Revolving Credit Maturity Date,
(iv) for any such Lender at any time, shall not result in such Lender’s
Revolving Credit Exposure at such time exceeding such Lender’s Revolving Credit
Commitment at such time and (v) after giving effect thereto and to the
application of the proceeds thereof, shall not result at any time in the
aggregate amount of the Lenders’ Revolving Credit Exposures exceeding the Total
Revolving Credit Commitment then in effect. As of the Closing Date, the Total
Revolving Credit Commitment will be $175,000,000.

(b) The Borrower shall use the Letters of Credit and the proceeds from the
Revolving Credit Loans for general corporate purposes of the Borrower and its
Subsidiaries (including to finance acquisitions); provided that, notwithstanding
any of the foregoing, none of the proceeds from Revolving Credit Loans may be
used to finance any Hostile Take-Over Bid.

2.2 Minimum Amount of Each Borrowing; Maximum Number of Borrowings.

The aggregate principal amount of each Borrowing of Revolving Credit Loans shall
be in a multiple of $100,000 and shall not be less than the Minimum Borrowing
Amount. More than one Borrowing may be incurred on any date; provided that at no
time shall there be outstanding more than 15 Borrowings of LIBOR Loans under
this Agreement.

2.3 Notice of Borrowing.

(a) Whenever the Borrower desires to incur Revolving Credit Loans hereunder
(other than Borrowings to repay Unpaid Drawings), it shall give the
Administrative Agent at an office of the Administrative Agent from time to time
notified by the Administrative Agent to the Borrower (but initially the office
set forth for the Administrative Agent in Section 12.2(a)(ii)), (i) a written
Notice of Borrowing (or telephonic notice promptly confirmed in writing) prior
to 12:00 noon (New York time) at least three Business Days prior to the proposed
day of each Borrowing of LIBOR Loans and (ii) a written Notice of Borrowing (or
telephonic notice

 

15



--------------------------------------------------------------------------------

promptly confirmed in writing) prior to 10:00 a.m. (New York time) on the
proposed day of each Borrowing of ABR Loans. Each such Notice of Borrowing,
except as otherwise expressly provided in Section 2.10, shall be irrevocable and
shall specify (i) the aggregate principal amount of the Revolving Credit Loans
to be made pursuant to such Borrowing, (ii) the date of Borrowing (which shall
be a Business Day), (iii) whether the Borrowing shall consist of ABR Loans or
LIBOR Loans, (iv) if such Borrowing shall consist of LIBOR Loans, the LIBOR
Period to be initially applicable thereto and (v) the number and location of the
account to which funds are to be disbursed. The Administrative Agent shall
promptly give each Lender written notice (or telephonic notice promptly
confirmed in writing) of each proposed Borrowing of Revolving Credit Loans, of
such Lender’s proportionate share thereof and of the other matters covered by
the related Notice of Borrowing.

(b) Borrowings to reimburse Unpaid Drawings shall be made upon the notice
specified in Section 3.4(c).

(c) Without in any way limiting the obligation of the Borrower to confirm in
writing any notice it may give hereunder by telephone, the Administrative Agent
may act prior to receipt of written confirmation without liability upon the
basis of such telephonic notice believed by the Administrative Agent in good
faith to be from an Authorized Officer of the Borrower. In each such case the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of any such telephonic notice.

2.4 Disbursement of Funds.

(a) No later than 12:00 Noon (New York time) on the date specified in each
Notice of Borrowing, each Lender will make available its pro rata portion, if
any, of each Borrowing requested to be made on such date in the manner provided
below.

(b) Each Lender shall make available all amounts it is to fund under any
Borrowing in immediately available funds to the Administrative Agent at an
office of the Administrative Agent from time to time notified by the
Administrative Agent to the Lenders (but initially the office set forth for the
Administrative Agent in Section 12.2(a)(ii)), and the Administrative Agent will
(except in the case of Borrowings to repay Unpaid Drawings) make available to
the Borrower by depositing such funds as specified in the applicable Notice of
Borrowing, the aggregate of the amounts so made available. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
any such Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender and the Administrative Agent has made
available same to the Borrower, the Administrative Agent shall be entitled to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall immediately pay such corresponding amount to the Administrative
Agent. The Administrative Agent shall

 

16



--------------------------------------------------------------------------------

also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
at the Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then-applicable rate of interest, calculated in accordance with Section 2.8, for
the respective Revolving Credit Loans.

(c) Nothing in this Section 2.4 shall be deemed to relieve any Lender from its
obligation to fulfill its commitments hereunder or to prejudice any rights that
the Borrower may have against any Lender as a result of any default by such
Lender hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to fulfill its commitments
hereunder).

2.5 Repayment of Loans; Evidence of Debt.

(a) The Borrower shall, for the benefit of the Lenders, on the Revolving Credit
Maturity Date, (i) repay to the Administrative Agent the then-unpaid Revolving
Credit Loans and (ii) retire all other then-outstanding Revolving Credit
Exposure.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to the appropriate
lending office of such Lender resulting from each Revolving Credit Loan made by
such lending office of such Lender from time to time, including the amounts and
currency of principal and interest payable and paid to such lending office of
such Lender from time to time under this Agreement.

(c) The Administrative Agent shall maintain the Register pursuant to
Section 12.6, and a sub-account for each Lender, in which Register and
sub-accounts (taken together) shall be recorded (i) the amount of each Revolving
Credit Loan made hereunder, the Type of each Revolving Credit Loan made and the
LIBOR Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(d) The entries made in the Register and accounts and subaccounts maintained
pursuant to paragraphs (b) and (c) of this Section shall, to the extent
permitted by applicable law, be prima facie evidence of the existence and
amounts of the obligations of the Borrower therein recorded; provided that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Revolving Credit Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement. In the event that there is an
inconsistency between the accounts maintained by a Lender pursuant to
Section 2.5(b) and the Register maintained by the Administrative Agent pursuant
to Section 12.6, the said Register shall prevail.

(e) All payments to be made by the Administrative Agent to any Lender hereunder
shall be made in accordance with the payment instructions of such Lender set
forth on the signature page of such Lender hereunder or, if such Lender is an
Assignee, set forth in the Assignment and Assumption of such Lender.

 

17



--------------------------------------------------------------------------------

(f) Any Lender may request that Revolving Credit Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Revolving Credit
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 12.6) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

2.6 Changes in Type of Revolving Credit Loan.

(a) The Borrower shall have the option on any Business Day to convert all or a
portion equal to at least the Minimum Borrowing Amount of the outstanding
principal amount of Revolving Credit Loans made to the Borrower of one Type into
a Borrowing or Borrowings of another permitted Type or to continue the
outstanding principal amount of any LIBOR Loans as LIBOR Loans for an additional
LIBOR Period; provided that (i) no partial continuation of LIBOR Loans shall
reduce the outstanding principal amount of LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount, (ii) ABR Loans may not be
converted into LIBOR Loans, if a Default or Event of Default is in existence on
the date of the proposed conversion and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such conversion, (iii) LIBOR Loans may not be continued as LIBOR Loans for an
additional LIBOR Period if a Default or Event of Default is in existence on the
date of the proposed continuation and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, (iv) no LIBOR Period in excess of one month may be selected
for any LIBOR Loan if a Default or Event of Default is in existence on the date
of the proposed continuation and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
longer LIBOR Period, (v) Borrowings resulting from continuations or conversions
pursuant to this Section 2.6 shall be limited in number as provided in
Section 2.2 and (vi) the outstanding principal amount of a Revolving Credit Loan
of one Type may not be converted into a Borrowing of another permitted Type
until the end of the current LIBOR Period for such Revolving Credit Loan. Each
such continuation or conversion shall be effected by the Borrower by giving the
Administrative Agent at the location set forth in Section 12.2 prior to 12:00
Noon (New York time) at least three Business Days’ prior written notice
substantially in the form of Exhibit B (or telephonic notice promptly confirmed
in writing) (each a “Notice of Continuation”) specifying the Revolving Credit
Loans to be so continued or converted, the Type of Revolving Credit Loans to be
continued or converted into and, if such Revolving Credit Loans are to be
converted or continued as LIBOR Loans, the LIBOR Period to be initially
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed continuation or conversion
affecting any of its Revolving Credit Loans. This Section 2.6 shall not be
construed to permit the Borrower to change the currency of any Borrowing.

 

18



--------------------------------------------------------------------------------

(b) If any Default or Event of Default is in existence at the time of any
proposed continuation of any LIBOR Loans and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuation, such LIBOR Loans shall be automatically converted on the last
day of the current LIBOR Period into ABR Loans.

(c) If upon the expiration of any LIBOR Period, the Borrower has failed to elect
a new LIBOR Period to be applicable thereto as provided in paragraph (a) above,
the Borrower shall be deemed to have elected to convert such Borrowing of LIBOR
Loans, as the case may be, into a Borrowing of ABR Loans, as the case may be,
effective as of the expiration date of such current LIBOR Period.

2.7 Pro Rata Borrowings.

Each Borrowing of Revolving Credit Loans under this Agreement shall be made by
the Lenders pro rata on the basis of their then-applicable Revolving Credit
Commitment Percentage; provided that the Administrative Agent may adjust the
proportions of the Lenders with respect to any Borrowing to be made by such
Lenders to ensure that no Lender’s Revolving Credit Exposure (after granting its
portion of such Borrowing) exceeds its Revolving Credit Commitment. It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make Revolving Credit Loans hereunder and that each
Lender shall be obligated to make the Revolving Credit Loans provided to be made
by it hereunder, regardless of the failure of any other Lender to fulfill its
commitments hereunder.

2.8 Interest and Fees.

(a) The unpaid principal amount of each ABR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise and both before and after default and judgment) at a rate per annum
that shall at all times be equal to the Applicable Margin for ABR Loans plus the
ABR in effect from time to time.

(b) The unpaid principal amount of each LIBOR Loan shall bear interest from the
date of the Borrowing thereof until maturity (whether by acceleration or
otherwise and both before and after default and judgment) at a rate per annum
that shall at all times be equal to the Applicable Margin for LIBOR Loans plus
the relevant LIBOR.

(c) If all or a portion of (i) the principal amount of any Revolving Credit Loan
or (ii) any interest thereon or fees payable hereunder shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum that is (x) in the case of
overdue principal, equal to the rate that would otherwise be applicable thereto
plus, to the extent permitted by applicable law, 2.00% (after as well as before
maturity and judgment), (y) in the case of any overdue interest with respect to
any Revolving Credit Loan, equal to the rate of interest applicable to such
Revolving Credit Loan plus, to the extent permitted by applicable law, 2.00%, or
(z) in the case of any overdue fees or other amounts owing hereunder, equal to
the rate of interest then applicable to Revolving Credit Loans maintained as ABR
Loans plus 2.00%, in each case from and including the date of such non-payment
to but excluding the date on which such amount is paid in full (after as well as
before maturity and judgment). All interest payable pursuant to this
Section 2.8(c) shall be payable upon demand.

 

19



--------------------------------------------------------------------------------

(d) Interest on each Revolving Credit Loan shall accrue from and including the
date such Revolving Credit Loan is made to but excluding the date of any
repayment thereof and shall, except as otherwise provided pursuant to
Section 2.8(c), be payable (i) in respect of each ABR Loan, quarterly in arrears
on the last Business Day of each of March, June, September and December (for the
three-month period (or portion thereof) ended on such day), (ii) in respect of
each LIBOR Loan, on the last day of each LIBOR Period applicable thereto and, in
the case of a LIBOR Period in excess of three months, on each date occurring at
three-month intervals after the first day of such LIBOR Period and (iii) in
respect of each Revolving Credit Loan on any payment or prepayment (on the
amount paid or prepaid), at maturity (whether by acceleration or otherwise) and,
after such maturity, on demand.

(e) All computations of interest hereunder shall be made in accordance with
Section 5.4.

(f) The Administrative Agent, upon determining the interest rate for any
Borrowing of LIBOR Loans, shall promptly notify the Borrower and the Lenders
thereof. Each such determination shall, absent clearly demonstrable error, be
final and conclusive and binding on all parties hereto.

2.9 Interest Periods.

At the time the Borrower gives a Notice of Borrowing or Notice of Continuation
in respect of the making of, or conversion into or continuation as, a Borrowing
of LIBOR Loans prior to 10:00 a.m. (New York time) on the third Business Day
prior to the applicable date of making or conversion or continuation of such
LIBOR Loans, the Borrower shall have the right to elect by giving the
Administrative Agent written notice of (or telephonic notice promptly confirmed
in writing) the LIBOR Period applicable to such Borrowing, which LIBOR Period
shall, at the option of the Borrower, be two weeks or one, two, three or six
months. Notwithstanding anything to the contrary contained above:

(a) the initial LIBOR Period for any Borrowing of LIBOR Loans shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of ABR Loans) and each LIBOR Period occurring thereafter in respect of
such Borrowing shall commence on the day on which the next preceding LIBOR
Period expires;

(b) if any LIBOR Period relating to a Borrowing of LIBOR Loans begins on the
last Business Day of a calendar month or begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such LIBOR
Period, such LIBOR Period shall end on the last Business Day of the calendar
month at the end of such LIBOR Period;

(c) if any LIBOR Period would otherwise expire on a day that is not a Business
Day, such LIBOR Period shall expire on the next succeeding Business Day;
provided that if any LIBOR Period in respect of a LIBOR Loan would otherwise
expire

 

20



--------------------------------------------------------------------------------

on a day that is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, such LIBOR Period shall expire on the
next preceding Business Day; and

(d) the Borrower shall not be entitled to elect any LIBOR Period in respect of
any LIBOR Loan if such LIBOR Period would extend beyond the Revolving Credit
Maturity Date.

2.10 Increased Costs, Illegality, etc.

(a) In the event that the Administrative Agent or any Lender shall have
reasonably determined (which determination shall, absent clearly demonstrable
error, be final and conclusive and binding upon all parties hereto):

(i) on any date for determining LIBOR for a Borrowing of LIBOR Loans for any
LIBOR Period that by reason of any changes arising on or after the date hereof
affecting the London interbank market (x) deposits in Dollars in the principal
amounts of the Revolving Credit Loans comprising such Borrowing are not readily
available to such Lender in the London interbank market or (y) adequate and fair
means do not exist for ascertaining the applicable interest rate on the basis
provided for in the definition of LIBOR; or

(ii) at any time, that the Administrative Agent or such Lender shall incur
increased costs or reductions in the amounts received or receivable hereunder
with respect to any Revolving Credit Loans (other than any such increase or
reduction attributable to (A) Taxes, (B) Other Taxes, (C) taxes excluded by
Section 5.3(a)(i) or Section 5.3(a)(ii) or (D) taxes excluded by Section 5.3(b))
because of (x) any change since the date hereof in any applicable law,
governmental rule, regulation, guideline or order (or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, guideline or order), such as, for example, but
not limited to, a change in official reserve requirements (including any reserve
requirements specified under regulations issued from time to time by the F.R.S.
Board and then applicable to assets or liabilities consisting of and including
“Eurocurrency Liabilities” as therein defined or the imposition of any tax on
the Administrative Agent or any Lender on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto), and/or (y) with respect to LIBOR
Loans only, other circumstances affecting the London interbank market; or

(iii) at any time, that the making or continuance of any LIBOR Loan has become
unlawful by compliance by such Lender in good faith with any law, governmental
rule, regulation, guideline or order (or would conflict with any such
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or has
become impracticable as a result of a contingency occurring after the date
hereof that materially and adversely affects the London interbank market;

 

21



--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent or such Lender shall
within a reasonable time thereafter give notice (if by telephone confirmed in
writing) to the Borrower and, as the case may be, to the Administrative Agent of
such determination (which notice the Administrative Agent shall promptly
transmit to each of the other Lenders). Thereafter (x) in the case of clause
(i) above, LIBOR Loans shall no longer be available from such Lender (and such
Lender’s obligation to make such Revolving Credit Loans shall be suspended)
until such time as such Lender notifies the Administrative Agent, the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist (which notice such Lender agrees to give at
such time when such circumstances no longer exist), and any Notice of Borrowing
or Notice of Continuation given by the Borrower with respect to LIBOR Loans that
have not yet been incurred shall be deemed, with respect to such Lender only, to
be a Notice of Borrowing or Notice of Continuation for ABR Loans, (y) in the
case of clause (ii) above, the Borrower shall pay to the Administrative Agent or
such Lender, within five (5) days after receipt of written demand therefor, such
additional amounts (in the form of an increased rate of, or a different method
of calculating, interest or otherwise as such Lender in its reasonable
discretion shall determine) as shall be required to compensate the
Administrative Agent or such Lender for such increased costs or reductions in
amounts receivable hereunder (it being agreed that a written notice as to the
additional amounts owed to the Administrative Agent or such Lender, showing in
reasonable detail the basis for the calculation thereof, submitted to the
Borrower by the Administrative Agent or such Lender shall, absent clearly
demonstrable error, be final and conclusive and binding upon all parties hereto,
provided that the determination of such additional amounts shall be made in good
faith (and not on an arbitrary or capricious basis) and consistent with
similarly situated customers of the applicable Lender (after consideration of
such factors as such Lender then reasonably determines to be relevant)) and
(z) in the case of clause (iii) above, the Borrower shall take one of the
actions specified in Section 2.10(b) as promptly as possible and, in any event,
within the time period required by law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii) or 2.10(a)(iii), the Borrower may (and in the case of a
LIBOR Loan affected pursuant to Section 2.10(a)(iii) shall) either (i) if the
affected LIBOR Loan is then being made pursuant to a Credit Event or Borrowing
by way of conversion into a LIBOR Loan, cancel said Credit Event or Borrowing by
giving the Administrative Agent telephonic notice (confirmed promptly in
writing) thereof on the same date that the Borrower was notified by a Lender
pursuant to Section 2.10(a)(ii) or 2.10(a)(iii), or (ii) if the affected LIBOR
Loan is then outstanding, upon at least three Business Days notice to the
Administrative Agent, require the affected Lender to convert each such LIBOR
Loan into an ABR Loan; provided that if more than one Lender is affected at any
time, then all affected Lenders must be treated in the same manner pursuant to
this Section 2.10(b).

(c) If, after the date hereof, the adoption of any applicable law, rule or
regulation regarding capital adequacy, or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority, or
compliance by a Lender or its parent with any request or directive made or
adopted after the date hereof regarding capital adequacy or liquidity
requirements (whether or not having the force of law) of any such Governmental
Authority, has or would have the effect of reducing the rate of return on such
Lender’s or its parent’s capital or assets as a consequence of such Lender’s
commitments or obligations hereunder to a level below that which such Lender or
its parent could have achieved but for such

 

22



--------------------------------------------------------------------------------

adoption, effectiveness, change or compliance (taking into consideration such
Lender’s or its parent’s policies with respect to capital adequacy and liquidity
requirements), then within five (5) days after written demand (as described
below) by such Lender (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or its parent for such reduction, it being understood and agreed,
however, that a Lender shall not be entitled to such compensation as a result of
such Lender’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the date hereof. Each
Lender, upon determining that any additional amounts will be payable pursuant to
this Section 2.10(c) (provided that such determination of additional amounts
shall be made in good faith (and not on an arbitrary or capricious basis) and
consistent with similarly situated customers of the applicable Lender (after
consideration of such factors as such Lender then reasonably determines to be
relevant)), will give prompt written notice thereof to the Borrower, which
notice shall set forth in reasonable detail the basis of the calculation of such
additional amounts (it being agreed that a written notice as to the additional
amounts owed to the Administrative Agent or such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by the
Administrative Agent or such Lender shall, absent clearly demonstrable error, be
final and conclusive and binding upon all parties hereto, provided that the
determination of such additional amounts shall be made in good faith (and not on
an arbitrary or capricious basis) and consistent with similarly situated
customers of the applicable Lender (after consideration of such factors as such
Lender then reasonably determines to be relevant), although the failure to give
any such notice shall not, subject to Section 2.13, release or diminish the
Borrower’s obligations to pay additional amounts pursuant to this
Section 2.10(c) upon receipt of such notice.

(d) For purposes of this Section 2.10, and notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, requirements, guidelines and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case shall be
deemed to have been enacted, adopted and issued after the date hereof,
regardless of the date enacted, adopted, issued or implemented.

Subject to Section 2.13, the provisions of this Section 2.10 shall survive the
repayment of the Revolving Credit Loans and all other amounts payable hereunder.

2.11 Compensation.

If (a) any payment of principal of any LIBOR Loan, or any continuation of any
LIBOR Loan, is made by the Borrower (or a replacement Lender in the case of
Section 12.7) to or for the account of a Lender other than on the last day of
the LIBOR Period pursuant to Section 2.5, 2.6, 2.10, 5.1 or 12.7, as a result of
acceleration of the maturity of the Revolving Credit Loans pursuant to Article
10 or for any other reason, (b) any Borrowing of LIBOR Loans is not made as a
result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not converted
into a LIBOR Loan as a result of a withdrawn Notice of Continuation, (d) any
LIBOR Loan is not continued as a LIBOR Loan as a result of a withdrawn Notice of
Continuation or (e) any

 

23



--------------------------------------------------------------------------------

prepayment of principal of any LIBOR Loan is not made as a result of a withdrawn
notice of prepayment pursuant to Section 5.1, the Borrower shall, after receipt
of a written request by such Lender (which request shall set forth in reasonable
detail the basis for requesting such amount), pay to the Administrative Agent
for the account of such Lender any amounts required to compensate such Lender
for any additional losses, costs or expenses that such Lender may reasonably
incur as a result of such payment, failure to convert, failure to continue or
failure to prepay, including any loss, cost or expense (excluding loss of
anticipated profits) actually incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such LIBOR Loan.

2.12 Change of Lending Office.

If any Lender requests compensation under Section 2.10, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.5 or Section 5.3,
then such Lender shall, if requested by the Borrower, use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.10, 3.5 or 5.3, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

2.13 Notice of Certain Costs.

Notwithstanding anything in this Agreement to the contrary, to the extent any
notice required by Section 2.10, 2.11, 3.5 or 5.3 is given by the Administrative
Agent, the Letter of Credit Issuer or any Lender more than 180 days after the
Administrative Agent, the Letter of Credit Issuer or such Lender has knowledge
(or should have had knowledge) of the occurrence of the event giving rise to the
additional cost, reduction in amounts, loss, tax or other additional amounts
described in such Sections (provided that no Lender shall be deemed to have
knowledge of any such event referred to in Section 2.10(d) prior to the
incurrence of any such additional cost, reduction in amounts, loss, tax or other
additional amounts), then the Administrative Agent, the Letter of Credit Issuer
or such Lender shall not be entitled to compensation under Section 2.10, 2.11,
3.5 or 5.3, as the case may be, for any such amounts incurred or accruing prior
to the giving of such notice.

2.14 Defaulting Lenders.

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 4.1; and

 

24



--------------------------------------------------------------------------------

(b) the Revolving Credit Commitment and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment , waiver or other modification pursuant to
Section 12.1; provided, that this clause (b) shall not apply to the vote of a
Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender affected thereby;

(c) if any Letter of Credit Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) so long as (x) the conditions set forth in Section 6.2 are satisfied at the
time of reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) no Default shall be continuing, all or any part of the Letter of Credit
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Revolving Credit Commitment
Percentages but only to the extent the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Letter of Credit
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Letter of Credit Issuer only the Borrower’s obligations corresponding to such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 10.9 for so long as such Letter of Credit
Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Letter of Credit Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender (or the
Administrative Agent or any other Lender) pursuant to Section 4.1(b) with
respect to such Defaulting Lender’s Letter of Credit Exposure during the period
(and to the extent) such Defaulting Lender’s Letter of Credit Exposure is cash
collateralized;

(iv) if the Letter of Credit Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 4.1(a) and Section 4.1(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Revolving Credit Commitment Percentage; and

(v) if all or any portion of such Defaulting Lender’s Letter of Credit Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Letter of
Credit Issuer or any other Lender hereunder, all letter of credit fees payable
under Section 4.1(b) with respect to such Defaulting Lender’s Letter of Credit
Exposure shall be payable to the Letter of Credit Issuer (and not to such
Defaulting Lender) until and to the extent that such Letter of Credit Exposure
is reallocated and/or cash collateralized; and

 

25



--------------------------------------------------------------------------------

(d) So long as such Lender is a Defaulting Lender, the Letter of Credit Issuer
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the Defaulting Lender’s then outstanding Letter of Credit
Exposure will be 100% covered by the Revolving Credit Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.14(c), and participating interests in any such
newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.14(c)(i) (and such
Defaulting Lender shall not participate therein).

(e) In the event that the Administrative Agent, the Borrower and the Letter of
Credit Issuer each agrees in writing that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Letter of Credit Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Credit Commitment and on such date such
Lender shall purchase at par such of the Revolving Credit Loans of the other
Lenders as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Revolving Credit
Commitment Percentage, whereupon such Lender shall cease to be a Defaulting
Lender.

ARTICLE 3

LETTERS OF CREDIT

3.1 Letters of Credit.

(a) Subject to and upon the terms and conditions herein set forth, the Borrower,
at any time and from time to time on or after the Closing Date and prior to the
L/C Maturity Date, may request that the Letter of Credit Issuer issue, for the
account of the Borrower, a standby letter of credit or letters of credit (in
such form as may be approved by the Letter of Credit Issuer in its reasonable
discretion) which is participated by the Letter of Credit Issuer pursuant to
Section 3.3 (each such letter of credit, a “Letter of Credit”).

(b) Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the sum of (x) the Letter of Credit
Outstanding at such time and (y) the aggregate principal of all Revolving Credit
Loans then outstanding would exceed the Total Revolving Credit Commitment then
in effect; (ii) no Letter of Credit shall be issued the Stated Amount of which,
when added to the Letter of Credit Outstanding at such time, would exceed
$50,000,000; (iii) each Letter of Credit shall have an expiry date occurring no
later than one year after the date of issuance thereof; provided that in no
event shall such expiry date occur later than the L/C Maturity Date; (iv) each
Letter of Credit shall be denominated in Dollars and shall provide for drawings
thereunder to be made in Dollars; and (v) no Letter of Credit shall be issued by
the Letter of Credit Issuer after it has received a written notice from the
Borrower or any Lender stating that a Default or Event of Default has occurred
and is continuing until such time as the Letter of Credit Issuer shall have
received a written notice of (x) rescission of such notice from the party or
parties originally delivering such notice (provided that in the case of any

 

26



--------------------------------------------------------------------------------

such notice delivered by the Borrower, the Administrative Agent has not objected
to or contested such rescission) or (y) the waiver of such Default or Event of
Default in accordance with the provisions of Section 12.1.

3.2 Letter of Credit Requests and Information to Administrative Agent.

(a) Whenever the Borrower desires that a Letter of Credit be issued for its
account, it shall give the Administrative Agent and the Letter of Credit Issuer
at least three (or such lesser number as may be agreed upon by the
Administrative Agent and the Letter of Credit Issuer) Business Days’ written
notice thereof. Each notice shall be executed by the Borrower and shall be in
substantially the form of Exhibit C (or such other form as may be acceptable to
the Letter of Credit Issuer in its reasonable determination) (each a “Letter of
Credit Request”). The Administrative Agent shall promptly transmit copies of
each Letter of Credit Request to each Lender.

(b) The making of each Letter of Credit Request shall be deemed to be a
representation and warranty by the Borrower that the Letter of Credit may be
issued in accordance with, and will not violate the requirements of,
Section 3.1(b).

(c) The Letter of Credit Issuer shall, as soon as practicable following the
issuance, cancellation or termination of any Letter of Credit, provide a copy of
such Letter of Credit, cancellation or termination to the Administrative Agent.

3.3 Letter of Credit Participations.

(a) Immediately upon the issuance by the Letter of Credit Issuer of any Letter
of Credit, the Letter of Credit Issuer shall be deemed to have sold and
transferred to each other Lender that has a Revolving Credit Commitment (each
such other Lender, in its capacity under this Section 3.3, an “L/C
Participant”), and each such L/C Participant shall be deemed irrevocably and
unconditionally to have purchased and received from the Letter of Credit Issuer,
without recourse or warranty, an undivided interest and participation (each an
“L/C Participation”), to the extent of such L/C Participant’s Revolving Credit
Commitment Percentage from time to time, in such Letter of Credit, each
substitute letter of credit, each drawing made thereunder and the obligations of
the Borrower under this Agreement with respect thereto, and any security
therefor or guaranty pertaining thereto (although the Letter of Credit Fee will
be paid directly to the Administrative Agent for the ratable account of the L/C
Participants as provided in Section 4.1(b) and the L/C Participants shall have
no right to receive any portion of any Fronting Fees).

(b) In determining whether to pay under any Letter of Credit, the Letter of
Credit Issuer shall have no obligation relative to the L/C Participants other
than to confirm that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by the Letter of Credit Issuer under or in connection with any Letter of Credit
issued by it, unless taken or omitted through its gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction, shall not create for the Letter of Credit Issuer any resulting
liability.

 

27



--------------------------------------------------------------------------------

(c) In the event that the Letter of Credit Issuer makes any payment under any
Letter of Credit issued by it and the Borrower shall not have repaid the amount
in full to the Letter of Credit Issuer pursuant to Section 3.4(a), the Letter of
Credit Issuer shall promptly notify the Administrative Agent (who shall in turn
promptly notify each L/C Participant) of the failure, and each L/C Participant
shall promptly and unconditionally pay to the Administrative Agent, for the
account of the Letter of Credit Issuer, the amount of the L/C Participant’s
Revolving Credit Commitment Percentage (determined as of the date of the notice
referred to above) of the unreimbursed payment in Dollars and in same day funds.
If the Letter of Credit Issuer so notifies, prior to 11:00 a.m. (New York time)
on any Business Day, any L/C Participant required to fund a payment under a
Letter of Credit, the L/C Participant shall make available to the Administrative
Agent for the account of the Letter of Credit Issuer the L/C Participant’s
Revolving Credit Commitment Percentage of the amount of the payment on the
Business Day in same day funds. If and to the extent the L/C Participant shall
not have so made its Revolving Credit Commitment Percentage of the amount of the
payment available to the Administrative Agent for the account of the Letter of
Credit Issuer, the L/C Participant agrees to pay to the Administrative Agent for
the account of the Letter of Credit Issuer, forthwith on demand, the amount,
together with interest thereon for each day from the date until the date the
amount is paid to the Administrative Agent for the account of the Letter of
Credit Issuer at the Federal Funds Effective Rate. The failure of any L/C
Participant to make available to the Administrative Agent for the account of a
Letter of Credit Issuer the L/C Participant’s Revolving Credit Commitment
Percentage of any payment under any Letter of Credit shall not relieve any other
L/C Participant of its obligation hereunder to make available to the
Administrative Agent for the account of the Letter of Credit Issuer the other
L/C Participant’s Revolving Credit Commitment Percentage of any payment under
the Letter of Credit on the date required, as specified above, but no L/C
Participant shall be responsible for the failure of any other L/C Participant to
make available to the Administrative Agent the other L/C Participant’s Revolving
Credit Commitment Percentage of the payment. Notwithstanding the foregoing, the
Administrative Agent shall be entitled to adjust the proportions of any of the
foregoing amounts required to be paid by the L/C Participants to ensure that no
L/C Participant’s Revolving Credit Exposure exceeds its Revolving Credit
Commitment.

(d) Whenever the Letter of Credit Issuer receives a payment in respect of an
unpaid reimbursement obligation as to which the Administrative Agent has
received for the account of the Letter of Credit Issuer any payments from the
L/C Participants pursuant to paragraph (c) above, the Letter of Credit Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to each L/C Participant that has paid its applicable portion of
such reimbursement obligation, in Dollars and in same day funds, an amount equal
to such L/C Participant’s share (based upon the proportionate aggregate amount
originally funded by such L/C Participant to the aggregate amount funded by all
L/C Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective L/C
Participations.

(e) The obligations of the L/C Participants to make payments to the
Administrative Agent for the account of the Letter of Credit Issuer with respect
to Letters of Credit issued by it shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including any of the following circumstances:

 

28



--------------------------------------------------------------------------------

(i) any lack of validity or enforceability of this Agreement;

(ii) the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Letter of Credit
Issuer, any Lender or other Person, whether in connection with this Agreement,
any Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between the Borrower and the
beneficiary named in any such Letter of Credit);

(iii) any draft, certificate or any other document presented under any Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(iv) the surrender or impairment of any security for the performance or
observance of any of the terms of this Agreement; or

(v) the occurrence of any Default or Event of Default;

provided that no L/C Participant shall be obligated to pay to the Administrative
Agent for the account of the Letter of Credit Issuer such L/C Participant’s
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer as determined by a final
judgment of a court of competent jurisdiction.

3.4 Agreement to Repay Letter of Credit Drawings.

(a) The Borrower hereby agrees to reimburse the Letter of Credit Issuer, by
making payment to the Administrative Agent in Dollars in immediately available
funds at the office of the Administrative Agent from time to time notified by
the Administrative Agent to the Borrower (but initially the office set forth for
the Administrative Agent in Section 12.2(a)(ii)), for any payment or
disbursement made by the Letter of Credit Issuer under any Letter of Credit
(each such amount so paid until reimbursed, an “Unpaid Drawing”) immediately
after, and in any event on the date of, such payment, with interest on the
amount so paid or disbursed by the Letter of Credit Issuer, to the extent not
reimbursed prior to 5:00 p.m. (New York time) on the date of such payment or
disbursement, from and including the date paid or disbursed to but excluding the
date the Letter of Credit Issuer is reimbursed therefor, at a rate per annum
that shall at all times be 2% above the Applicable Margin for Revolving Credit
Loans plus the ABR as in effect from time to time.

(b) The Borrower’s obligations under this Section 3.4 to reimburse the Letter of
Credit Issuer with respect to Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
or any other Person may have or have had

 

29



--------------------------------------------------------------------------------

against the Letter of Credit Issuer, the Administrative Agent or any Lender
(including in its capacity as an L/C Participant), including any defense based
upon the failure of any drawing under a Letter of Credit (each a “Drawing”) to
conform to the terms of the Letter of Credit, any nonapplication or
misapplication by the beneficiary of the proceeds of such Drawing or any of the
circumstances described in Sections 3.3(e)(i) to 3.3(e)(v), inclusive; provided
that the Borrower shall not be obligated to reimburse the Letter of Credit
Issuer for any wrongful payment made by the Letter of Credit Issuer under the
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of the Letter of Credit
Issuer as determined by a final judgment of a court of competent jurisdiction.

(c) Each payment by the Letter of Credit Issuer under any Letter of Credit shall
constitute a request by the Borrower for a Revolving Credit Loan, subject to
Section 6.2, in the amount of the Unpaid Drawing in respect of such Letter of
Credit. The Letter of Credit Issuer shall notify the Borrower and the
Administrative Agent, by 10:00 a.m. (New York time) on any Business Day on which
the Letter of Credit Issuer intends to honor a drawing under a Letter of Credit,
of (i) the Letter of Credit Issuer’s intention to honor such drawing and
(ii) the amount of such drawing. Unless instructed by the Borrower by 10:30 a.m.
(New York time) on such Business Day that it intends to reimburse the Letter of
Credit Issuer for the amount of such drawing with funds other than the proceeds
of Loans, the Administrative Agent shall promptly notify each Lender of such
drawing and the amount of its Revolving Credit Loan to be made in respect
thereof, and each Lender shall be irrevocably obligated to make ABR Loans to the
Borrower in the amount of such Lender’s Revolving Credit Commitment Percentage
of the applicable Unpaid Drawing by 12:00 noon (New York time) on such Business
Day by making the amount of such Revolving Credit Loan available to the
Administrative Agent at the office of the Administrative Agent from time to time
notified by the Administrative Agent to the Borrower (but initially the office
set forth for the Administrative Agent in Section 12.2(a)(ii)). Such Revolving
Credit Loans shall be made without regard to the Minimum Borrowing Amount. The
Administrative Agent shall use the proceeds of such Revolving Credit Loans
solely for the purpose of reimbursing the Letter of Credit Issuer for the
related Unpaid Drawing.

3.5 Increased Costs.

If after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or actual
compliance by the Letter of Credit Issuer or any L/C Participant with any
request or directive made or adopted after the date hereof (whether or not
having the force of law), by any such authority, central bank or comparable
agency shall either (a) impose, modify or make applicable any reserve, deposit,
capital adequacy or similar requirement against letters of credit issued by the
Letter of Credit Issuer, or any L/C Participant’s L/C Participation therein,
(b) impose on the Letter of Credit Issuer or any L/C Participant any other
conditions affecting its obligations under this Agreement in respect of Letters
of Credit or L/C Participations therein or any Letter of Credit or such L/C
Participant’s L/C Participation therein, or (c) subject the Letter or Credit
Issuer or any L/C Participant to any taxes (other than any (A) Taxes, (B) Other
Taxes, (C) taxes excluded by Section 5.3(a)(i) or 5.3(a)(ii), or (D) taxes
excluded by Section 5.3(b)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto); and the result

 

30



--------------------------------------------------------------------------------

of any of the foregoing is to increase the cost to the Letter of Credit Issuer
or such L/C Participant of issuing, maintaining or participating in such Letter
of Credit, or to reduce the amount of any sum received or receivable by the
Letter of Credit Issuer or such L/C Participant hereunder (other than any such
increase or reduction attributable to taxes) in respect of Letters of Credit or
any L/C Participations therein, then, promptly after receipt of written demand
to the Borrower by the Letter of Credit Issuer or such L/C Participant, as the
case may be (a copy of which notice shall be sent by the Letter of Credit Issuer
or such L/C Participant to the Administrative Agent), the Borrower shall pay to
the Letter of Credit Issuer or such L/C Participant such additional amount or
amounts as will compensate the Letter of Credit Issuer or such L/C Participant
for such increased cost or reduction (provided that the determination of such
additional amount or amounts shall be made in good faith (and not on an
arbitrary or capricious basis) and consistent with similarly situated customers
of the applicable Letter of Credit Issuer (after consideration of such factors
as such Lender then reasonably determines to be relevant)), it being understood
and agreed, however, that neither the Letter of Credit Issuer nor any L/C
Participant shall be entitled to such compensation as a result of such Person’s
compliance with, or pursuant to any request or directive to comply with, any
such law, rule or regulation as in effect on the date hereof. A certificate
submitted to the Borrower by the Letter of Credit Issuer or any L/C Participant,
as the case may be (a copy of which certificate shall be sent by the Letter of
Credit Issuer or such L/C Participant to the Administrative Agent), setting
forth in reasonable detail the basis for the determination of such additional
amount or amounts necessary to compensate the Letter of Credit Issuer or such
L/C Participant as aforesaid shall be conclusive and binding on the Borrower
absent clearly demonstrable error.

For purposes of this Section 3.5, and notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, requirements, guidelines and directives thereunder or
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case shall be
deemed to have been enacted, adopted and issued after the date hereof,
regardless of the date enacted, adopted, issued or implemented.

3.6 Successor Letter of Credit Issuer.

The Letter of Credit Issuer may resign as the Letter of Credit Issuer upon 60
days’ prior written notice to the Administrative Agent, the Lenders and the
Borrower. If the Letter of Credit Issuer shall resign as the Letter of Credit
Issuer under this Agreement, then the Borrower shall appoint from among the
Lenders with Revolving Credit Commitments a successor issuer of Letters of
Credit, whereupon such successor issuer shall succeed to the rights, powers and
duties of the Letter of Credit Issuer, and the term “Letter of Credit Issuer”
shall mean such successor issuer effective upon such appointment. At the time
such resignation shall become effective, the Borrower shall pay to the resigning
Letter of Credit Issuer all accrued and unpaid fees pursuant to Sections 4.1(c)
and 4.1(d). The acceptance of any appointment as the Letter of Credit Issuer
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent and, from and after the effective date of such agreement, such successor
Lender shall have all the rights and

 

31



--------------------------------------------------------------------------------

obligations of the previous Letter of Credit Issuer under this Agreement. After
the resignation of the Letter of Credit Issuer hereunder, the resigning Letter
of Credit Issuer shall remain a party hereto and shall continue to have all the
rights and obligations of the Letter of Credit Issuer under this Agreement with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit. After any retiring Letter
of Credit Issuer’s resignation as Letter of Credit Issuer, the provisions of
this Agreement relating to the Letter of Credit Issuer shall inure to its
benefit as to any actions taken or omitted to be taken by it (a) while it was
the Letter of Credit Issuer under this Agreement or (b) at any time with respect
to Letters of Credit issued by the Letter of Credit Issuer.

ARTICLE 4

FEES; COMMITMENTS

4.1 Fees.

(a) The Borrower agrees to pay to the Administrative Agent, for the account of
each Lender (in each case pro rata according to the respective Available
Revolving Credit Commitments of all such Lenders), a commitment fee for each day
from and including the Closing Date to but excluding the Revolving Credit
Maturity Date on the average daily closing balances of the unused amount of the
Total Revolving Credit Commitment. Such commitment fee shall be payable in
arrears (i) on the last Business Day of each of March, June, September and
December (for the three-month period (or portion thereof) ended on such day) and
(ii) on the Revolving Credit Maturity Date (for the period ended on such date
for which no payment has been received pursuant to clause (i) above), and shall
be computed during such period at the Commitment Fee Rate on the average daily
closing balances of the unused amount of the Total Revolving Credit Commitment.
Notwithstanding the foregoing, the Borrower shall not be obligated to pay any
amounts to any Defaulting Lender pursuant to this Section 4.1.

(b) The Borrower agrees to pay to the Administrative Agent, for the account of
the Lenders pro rata on the basis of their respective Letter of Credit Exposure,
a fee in respect of each Letter of Credit (the “Letter of Credit Fee”), for the
period from and including the date of issuance of such Letter of Credit to, but
not including, the termination date of such Letter of Credit computed during
such period at a per annum rate equal to the Applicable Margin then in effect
for Revolving Credit Loans that are LIBOR Loans on the average daily Stated
Amount of such Letter of Credit. Such Letter of Credit Fees shall be due and
payable quarterly in arrears on the last Business Day of each of March, June,
September and December (for the three-month period (or portion thereof) ended on
such day) and on the date upon which the Total Revolving Credit Commitment
terminates and the Letters of Credit Outstanding shall have been reduced to
zero.

(c) The Borrower agrees to pay directly to the Letter of Credit Issuer a fee in
respect of each Letter of Credit issued by it (the “Fronting Fee”), for the
period from and including the date of issuance of such Letter of Credit to but
not including the termination date of such Letter of Credit, computed during
such period at a per annum rate equal to a rate mutually agreed upon between the
Borrower and the Letter of Credit Issuer on the average daily Stated Amount of
such Letter of Credit. Such Fronting Fees shall be due and payable quarterly in
arrears on the last Business Day of each of March, June, September and December
(for the three-month period (or portion thereof) ended on such day) and on the
date upon which the Total Revolving Credit Commitment terminates and the Letters
of Credit Outstanding shall have been reduced to zero.

 

32



--------------------------------------------------------------------------------

(d) The Borrower agrees to pay directly to the Letter of Credit Issuer upon each
renewal of, drawing under and/or amendment of a Letter of Credit issued by it
such amount as the Letter of Credit Issuer and the Borrower may agree upon for
issuances or renewal or drawings under or amendments of letters of credit issued
by it.

(e) The Borrower agrees to pay to the Administrative Agent, for the benefit of
the Administrative Agent, the fees for acting as administrative agent in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent, as amended from time to time by agreement between the
Administrative Agent and the Borrower.

(f) The Borrower agrees to pay on the Closing Date to the Arrangers, for the
benefit of the Arrangers, the fees in the amounts previously agreed to in
writing by the Borrower and the Arrangers.

4.2 Voluntary Reduction of Revolving Credit Commitments.

Upon at least two Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right, without premium or penalty, on any day, to
permanently terminate or reduce the Total Revolving Credit Commitment in whole
or in part; provided that (i) any such reduction shall apply proportionately and
permanently to reduce the Revolving Credit Commitment of each of the Lenders,
(ii) any partial reduction pursuant to this Section 4.2 shall be in the amount
of at least $1,000,000, (iii) after giving effect to any such partial reduction
of the Total Revolving Credit Commitment, the Total Revolving Credit Commitment
shall be at least $5,000,000 and (iv) after giving effect to such termination or
reduction and to any prepayments of the Revolving Credit Loans made on the date
thereof in accordance with this Agreement, the sum of (A) the aggregate
outstanding principal amount of the Revolving Credit Loans and (B) the Letters
of Credit Outstanding shall not exceed the Total Revolving Credit Commitment.

4.3 Mandatory Termination of Commitments.

The Total Revolving Credit Commitment shall terminate at 2:00 p.m. (New York
time) on the Revolving Credit Maturity Date.

ARTICLE 5

PAYMENTS

5.1 Prepayments.

The Borrower shall have the right to prepay any Borrowing, without premium or
penalty, in whole or in part at any time and from time to time. Such prepayment
of Revolving Credit Loans shall be subject to the following conditions: (a) the
Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of its intent to make such prepayment, the
amount of such prepayment and (in the case of LIBOR Loans) the specific

 

33



--------------------------------------------------------------------------------

Borrowing(s) to be prepaid, which notice shall be given by the Borrower no later
than 10:00 a.m. (New York time) three Business Days prior to the date of such
prepayment and shall promptly be transmitted by the Administrative Agent to each
of the Lenders; (b) each partial prepayment of Revolving Credit Loans shall be
in an amount that is a multiple of $100,000 and in an aggregate principal amount
of at least $5,000,000; provided that no partial prepayment of LIBOR Loans made
pursuant to a single Borrowing shall reduce the outstanding LIBOR Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
for LIBOR Loans; and (c) any prepayment of LIBOR Loans pursuant to this
Section 5.1 on any day other than the last day of a LIBOR Period applicable
thereto shall be subject to compliance by the Borrower with the applicable
provisions of Section 2.11; provided further that at the Borrower’s election in
connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Revolving Credit Loan of a Defaulting Lender. Each
prepayment of a Borrowing shall be applied ratably to the Revolving Credit Loans
included in the prepaid Borrowing.

5.2 Method and Place of Payment.

(a) Except as otherwise specifically provided herein, all payments to be made by
the Borrower under this Agreement shall be made, without set-off, counterclaim
or deduction of any kind, to the Administrative Agent for, as the case may be,
the (i) ratable account of all the Lenders holding Revolving Credit Loans or
(ii) account of each Letter of Credit Issuer, not later than 12:00 Noon (New
York time) on the date when due. Such payments shall be made in immediately
available funds at the office of the Administrative Agent from time to time
notified by the Administrative Agent to the Borrower (but initially the office
set forth for the Administrative Agent in Section 12.2(a)(ii)), it being
understood that written or facsimile notice by the Borrower to the
Administrative Agent to make a payment from the funds in its account at an
office of the Administrative Agent shall constitute the making of such payment
to the extent of such funds held in such account. The Administrative Agent will
thereafter cause to be distributed on the same day (if payment was actually
received by the Administrative Agent prior to 2:00 p.m. (New York time) on such
day, otherwise the next Business Day) like funds relating to the payment of
principal or interest or Fees ratably to the Lenders entitled thereto. A payment
shall be deemed to have been made by the Administrative Agent on the date on
which it is required to be made under this Agreement if the Administrative Agent
has, on or before such date, taken steps to make such payment in accordance with
the regulations or operating procedures of the clearing or settlement system
used by the Administrative Agent in order to make such payment.

(b) Any payments under this Agreement that are made later than 2:00 p.m. (New
York time) shall be deemed to have been made on the next succeeding Business
Day. Whenever any payment to be made hereunder shall be stated to be due on a
day that is not a Business Day, the due date thereof shall be extended to the
next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

5.3 Net Payments.

(a) All payments made by the Borrower under this Agreement shall be made free
and clear of, and without deduction or withholding for or on account of, any
current or future income

 

34



--------------------------------------------------------------------------------

or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority, excluding (i) any net income taxes and franchise
taxes (imposed in lieu of net income taxes) imposed on the Administrative Agent
or any Lender, (ii) any such taxes attributable to the failure of the
Administrative Agent or any Lender to comply with Section 5.3(c) and (iii) any
such taxes imposed on the Administrative Agent or any Lender as a result of a
current or former connection between the Administrative Agent or such Lender and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent or such Lender
having executed, delivered or performed its obligations or received a payment
under, or enforced, this Agreement) (“Taxes”) except to the extent that such
deduction or withholding is required by any applicable law, as modified by the
administrative practice of any relevant Governmental Authority then in effect.
If any such Taxes are required to be withheld from any amounts payable to the
Administrative Agent or any Lender hereunder, the Borrower shall:

(A) promptly notify the Administrative Agent of such requirement;

(B) promptly pay to the relevant Governmental Authority when due the full amount
required to be deducted or withheld (including the full amount of Taxes required
to be deducted or withheld from any additional amount paid by the Borrower to
the Administrative Agent or such Lender under this Section 5.3(a);

(C) as promptly as possible thereafter, forward to the Administrative Agent and
such Lender an official receipt (or a certified copy), or other documentation
reasonably acceptable to the Administrative Agent and such Lender, evidencing
such payment to such Governmental Authority; and

(D) pay to the Administrative Agent or such Lender, in addition to the payment
to which the Administrative Agent or such Lender is otherwise entitled under
this Agreement, such additional amount as is necessary to ensure that the net
amount actually received by the Administrative Agent or such Lender, after
deduction or withholding for any such Taxes, will equal the full amount the
Administrative Agent or such Lender would have received had no such deduction or
withholding been required.

If the Borrower fails to pay to the relevant Governmental Authority when due any
Taxes that it was required to deduct or withhold under this Section 5.3(a) in
respect of any payment to or for the benefit of the Administrative Agent or any
Lender under this Agreement or fails to furnish the Administrative Agent or such
Lender, as applicable, with the documentation referred to in this Section 5.3(a)
when required to do so, the Borrower shall forthwith on demand fully indemnify
the Administrative Agent or such Lender for any incremental taxes, interest,
costs or penalties that may become payable by the Administrative Agent or such
Lender as a result of such failure.

The Borrower’s obligations under this Section 5.3(a) shall survive the
termination of this Agreement and the payment of the Revolving Credit Loans and
all other amounts payable hereunder.

 

35



--------------------------------------------------------------------------------

(b) Notwithstanding Section 5.3(a), the Borrower shall not be required to
indemnify or pay any additional amounts in respect of withholding tax applicable
to any amount payable under this Agreement pursuant to Section 5.3(a) above to
any Non-U.S. Lender, except if any such Revolving Credit Loans were assigned,
participated or transferred to such Non-U.S. Lender at the request of the
Borrower or were assigned, participated or transferred to such Non-U.S. Lender
following the occurrence of and during the continuance of an Event of Default
pursuant to Section 10.1 or 10.5. The Borrower shall not be required to
indemnify or pay any additional amounts in respect of any U.S. federal
witholding Taxes imposed under FATCA.

(c) Any Lender that is entitled to an exemption from or reduction of Tax with
respect to payments made under this Agreement shall deliver to the Borrower and
the Administrative Agent, at the time or times reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrower or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 5.3(c)(i) and
(c)(ii) below) shall not be required if in the Person’s reasonable judgment such
completion, execution or submission would subject such Person to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Person. Without limiting the generality of the
foregoing:

(i) The Administrative Agent and each Lender that is a “United States person,”
as defined under Section 7701(a)(30) of the Code, shall deliver to the Borrower
and, as the case may be, the Administrative Agent on or prior to the date on
which such Person becomes a party under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of Internal Revenue Service Form W-9 certifying that
such Person is exempt from U.S. federal backup withholding tax;

(ii) Each Non-U.S. Lender shall:

(A) deliver to the Borrower and the Administrative Agent two copies of either
(x) in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, United States Internal Revenue Service Form
W-8BEN, (together with a certificate representing that such Non-U.S. Lender is
not a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code)), or (y) Internal Revenue
Service Form W-8BEN or W-8ECI, in each case properly completed and duly executed
by such Non-U.S. Lender claiming complete exemption from, or reduced rate of,
U.S. Federal withholding tax on payments by the Borrower under this Agreement;

 

36



--------------------------------------------------------------------------------

(B) to the extent such Non-U.S. Lender is not the beneficial owner, deliver
executed originals of Internal Revenue Service Form W-8IMY, accompanied by
Internal Revenue Service Form W-8ECI, W-8BEN, W-9, a certificate described in
clause (A), and/or other certification documents from each beneficial owner, as
applicable; provided that if the Non-U.S. Lender is a partnership and one or
more direct or indirect partners of such Non-U.S. Lender are claiming the
portfolio interest exemption, such Non-U.S. Lender may provide the certificate
described in clause (A) on behalf of each such direct and indirect partner;

Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification or promptly notify
the Borrower and, as the case may be, the Administrative Agent in writing of its
legal inability to do so. Each Person that shall become a Participant pursuant
to Section 12.6 or a Lender pursuant to Section 12.6 shall, upon the
effectiveness of the related transfer, be required to provide all the forms and
statements required pursuant to this Section 5.3(c), provided that in the case
of a Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.

(d) If the Borrower determines in good faith that a reasonable basis exists for
contesting any Taxes for which indemnification has been demanded hereunder, the
relevant Lender or the Administrative Agent, as applicable, shall cooperate with
the Borrower in challenging such Taxes at the Borrower’s expense if so requested
by the Borrower. If any Lender or the Administrative Agent, as applicable,
receives a refund of, or credit for, a Tax for which a payment has been made by
the Borrower pursuant to this Agreement, which refund or credit in the good
faith judgment of such Lender or the Administrative Agent, as the case may be,
is attributable to such payment made by the Borrower, then the Lender or the
Administrative Agent, as the case may be, shall reimburse the Borrower for such
amount as the Lender or the Administrative Agent, as the case may be, determines
to be the proportion of the refund or credit as will leave it, after such
reimbursement, in no better or worse position than it would have been in if the
payment had not been required. A Lender or Administrative Agent shall claim any
refund or credit that it determines is available to it, unless it concludes in
its reasonable discretion that it would be adversely affected by making such a
claim. Neither such Lender nor the Administrative Agent shall be obliged to
disclose any information regarding its tax affairs or computations to the
Borrower in connection with this paragraph (d) or any other provision of this
Section 5.3.

(e) Each Lender shall severally indemnify the Administrative Agent for any taxes
(but, in the case of any Taxes or Other Taxes, only to the extent that the
Borrower has not already indemnified the Administrative Agent for such Taxes or
Other Taxes and without limiting the obligation of the Borrower to do so)
attributable to such Lender that are paid or payable by the Administrative Agent
in connection with this Agreement and any reasonable expenses arising therefrom
or with respect thereto, whether or not such taxes were correctly or

 

37



--------------------------------------------------------------------------------

legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 5.3(e) shall be paid within ten (10) days after the
Administrative Agent delivers to the applicable Lender a certificate stating the
amount of taxes so paid or payable by the Administrative Agent. Such certificate
shall be conclusive of the amount so paid or payable absent manifest error.

(f) If a payment made to a Lender under this Agreement or any related loan
document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

5.4 Computations of Interest and Fees.

(a) All interest and fees hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the ABR at times when
the ABR is based on the prime rate of the Administrative Agent shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable ABR or LIBOR rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(b) All interest payments to be made under this Agreement shall be paid without
allowance or deduction for deemed re-investment or otherwise, both before and
after maturity and before and after default and/or judgment, if any, until
payment of the amount on which such interest is accruing, and interest will
accrue on overdue interest, if any.

(c) The amount of costs and expenses required to be paid or reimbursed by the
Borrower pursuant to Section 12.5 or any other provision of this Agreement shall
bear interest until paid, as well after as before demand, default, maturity and
judgment, at the highest rate provided for in Section 2.8(c).

(d) If interest is not paid on the indebtedness of the Borrower to the Lenders
hereunder, or any part thereof, as and when interest is due and payable
hereunder, unpaid interest shall bear interest until paid, as well after as
before demand, default, maturity and judgment, at the rates provided for in
Section 2.8(c).

 

38



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Effectiveness.

The obligation of each Lender to make any Revolving Credit Loan requested to be
made by it on any date and the obligations of each Letter of Credit Issuer to
issue, extend or increase Letters of Credit shall become effective on the date
on which each of the following conditions are satisfied:

(a) Credit Agreement. The Administrative Agent shall have received this
Agreement, executed and delivered by a duly authorized officer of each of the
parties hereto.

(b) Closing Date Certificate. The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit D, with appropriate insertions, executed by the President or any Vice
President and the Secretary or any Assistant Secretary of the sole member of the
Borrower (the “Closing Date Certificate”).

(c) Proceedings of the Borrower. The Administrative Agent shall have received a
copy of the resolutions, in form and substance satisfactory to the
Administrative Agent, of the Board of Directors of the Borrower (or a duly
authorized committee thereof) authorizing (a) the execution, delivery and
performance of this Agreement (and any agreements relating thereto) and (b) the
extensions of credit contemplated hereunder.

(d) Organic Documents. The Administrative Agent shall have received (i) true and
complete copies of the articles of organization and operating agreement of the
Borrower, (ii) a certificate of good standing with respect to the Borrower
issued by its jurisdiction of incorporation or organization and (iii) to the
extent reasonably requested in writing by any of the Lenders, all documentation
and other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act, at least two Business Days prior to the Closing Date.

(e) Fees. The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including the fees referred to in Section 4.1(e) to be received on the
Closing Date.

(f) Existing Credit Agreements. The Administrative Agent shall have received
reasonably satisfactory evidence that each of (i) the Borrower’s Revolving
Credit Agreement dated as of January 29, 2008, by and among various financial
institutions and other persons from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, and (ii) the Borrower’s Revolving
Credit Agreement, dated as of February 11, 2011, by and among various financial
institutions and other persons from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent, shall be simultaneously terminated
and all outstanding commitments, loans and other

 

39



--------------------------------------------------------------------------------

amounts due and payable thereunder shall have been paid in full and all letters
of credit issued and outstanding thereunder shall have been terminated, replaced
or continued under this Agreement.

(g) Legal Opinions. The Administrative Agent shall have received in form and
substance reasonably satisfactory to it the executed legal opinions of
(i) counsel to the Borrower with respect to the execution and delivery of this
Agreement by the Borrower, the validity, binding effect, legality and
enforceability of this Agreement, compliance with certain applicable law and
such other matters as the Administrative Agent may reasonably request in form
and substance satisfactory to the Administrative Agent and (ii) special Michigan
counsel to the Borrower with respect to the status and capacity of the Borrower,
the due authorization of this Agreement, compliance with the Organic Documents
of the Borrower and with certain applicable law and such other matters as the
Administrative Agent may reasonably request in form and substance satisfactory
to the Administrative Agent.

(h) Governmental Approvals. The Administrative Agent shall have received
evidence that all governmental approvals necessary in connection with the
transactions contemplated hereby (including, without limitation, approval from
the United States of America Federal Energy Regulatory Commission of the
application pursuant to section 204 of the Federal Power Act) shall have been
obtained and are in full force and effect.

(i) Financial Statements and Projections. The Lenders shall have received
(i) satisfactory audited consolidated financial statements of the Borrower for
the fiscal years ended December 31, 2010 and December 31, 2011,
(ii) satisfactory unaudited interim consolidated financial statements of the
Borrower for the quarterly period ended March 31, 2012 and (iii) satisfactory
financial statement projections through and including the Borrower’s 2016 fiscal
year (the “Projections”).

6.2 Conditions Precedent to All Credit Events.

The obligation of each Lender to make any Revolving Credit Loan requested to be
made by it on any date (including its initial Revolving Credit Loans) and the
obligation of each Letter of Credit Issuer to issue, extend or increase Letters
of Credit on any date is subject to the satisfaction of the following conditions
precedent:

(a) No Default; Representations and Warranties True and Correct. At the time of
each Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties made by
the Borrower contained herein (other than, except in the case of the initial
Credit Event, Section 7.14 hereof) shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Credit Event (except where such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects as of such earlier date).

 

40



--------------------------------------------------------------------------------

(b) Notice of Borrowing; Letter of Credit Request. Prior to the making of each
Revolving Credit Loan, the Administrative Agent shall have received a Notice of
Borrowing (whether in writing or by telephone) meeting the requirements of
Section 2.3. Prior to the issuance of each Letter of Credit, the Administrative
Agent and the Letter of Credit Issuer shall have received a Letter of Credit
Request meeting the requirements of Section 3.2(a).

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to each of the Lenders that all the
applicable conditions specified above exist as of that time.

ARTICLE 7

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Agreement and to make the
Revolving Credit Loans and issue or participate in Letters of Credit as provided
for herein, the Borrower (as to itself and each of its Subsidiaries) makes the
following representations and warranties to, and agreements with, the Lenders,
all of which shall survive the execution and delivery of this Agreement and the
making of the Revolving Credit Loans and the issuance of Letters of Credit.

7.1 Organizational Status.

The Borrower is validly organized and existing and in good standing under the
laws of the state or jurisdiction of its incorporation or organization, is duly
qualified to do business and is in good standing as a foreign entity in each
jurisdiction where the nature of its business requires such qualification
(except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect), and has full power and authority and holds
all requisite governmental licenses, permits and other approvals to enter into
and perform its obligations under this Agreement, to own and hold under lease
its property and to conduct its business substantially as currently conducted by
it.

7.2 Capacity, Power and Authority.

The Borrower has the capacity, power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and has taken all necessary
action, partnership, corporate or otherwise, to authorize the execution,
delivery and performance of this Agreement. The Borrower has duly executed and
delivered this Agreement and this Agreement constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and subject to general
principles of equity.

7.3 No Violation.

Neither the execution, delivery nor performance by the Borrower of this
Agreement nor compliance with the terms and provisions thereof and the other
transactions contemplated therein will (a) contravene any applicable provision
of any material law, statute, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority, (b) result in any breach of any
of the terms, covenants, conditions or provisions of, or constitute a default
under, or result in the

 

41



--------------------------------------------------------------------------------

creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of the Borrower or any of its Subsidiaries
pursuant to, the terms of any material indenture, loan agreement, lease
agreement, mortgage, deed of trust, agreement or other material instrument to
which the Borrower or any of its Subsidiaries is a party or by which it or any
of its property or assets is bound or (c) violate any provision of the
Borrower’s Organic Documents.

7.4 Litigation.

There are no actions, suits or proceedings pending or, to the knowledge of the
Borrower or any of its Subsidiaries (after due internal inquiry), threatened
with respect to the Business, the Borrower or any of its Subsidiaries that could
reasonably be expected to result in a Material Adverse Effect.

7.5 Governmental Approvals.

No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or notice to, any
Governmental Authority (other than those that have been, or on the Closing Date
will be, obtained and are in full force and effect) is required to authorize or
is required in connection with (a) the execution, delivery and performance of
this Agreement or (b) the legality, validity, binding effect or enforceability
of this Agreement.

7.6 True and Complete Disclosure.

To the knowledge of the Borrower, after due inquiry:

(a) All written factual information and data (taken as a whole) heretofore or
contemporaneously furnished (other than any projections and pro forma financial
information and information of a general industry nature), by or on behalf of
the Borrower or any of its Subsidiaries or any of their respective authorized
consultants, agents or representatives in writing to the Administrative Agent
and/or any Lender on or before the Closing Date (including all information
contained in this Agreement) for purposes of or in connection with this
Agreement or any transaction contemplated herein was true and complete in all
material respects on the date as of which such information or data is dated or
certified and did not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained
therein, taken as a whole, not materially misleading at such time in light of
the circumstances under which such statements were made.

(b) The Projections were prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time made, it being recognized by the
Administrative Agent and the Lenders that such projections are not to be viewed
as facts, that whether such projections will be achieved will depend on future
events, some of which are not within the Borrower’s control, and that actual
results during the period or periods covered by any such projections may differ
from the projected results and that such variances can be significant.

 

42



--------------------------------------------------------------------------------

7.7 Financial Condition; Financial Statements.

The Borrower has heretofore furnished to the Lenders (i) the financial
statements with respect to the Borrower and its Subsidiaries for the fiscal year
ended December 31, 2011 and with respect to the fiscal quarter ended March 31,
2012 and (ii) the Projections. The financial statements referred to in clause
(i) of the immediately preceding sentence present fairly in all material
respects the consolidated financial position of the Borrower and its
Subsidiaries at the respective dates of said statements and the results of
operations for the respective periods covered thereby, subject, in the case of
quarterly financial statements, to changes resulting from audit and normal
year-end adjustments and other adjustments (consisting of normal recurring
adjustments) necessary for a fair statement of the results for the interim
period. All such financial statements have been prepared in accordance with GAAP
consistently applied, except to the extent provided in the notes to said
financial statements. All balance sheets, all statements of income and of cash
flow and all other financial information of each of the Borrower and its
Subsidiaries furnished pursuant to Section 8.1 have been and will for periods
following the Closing Date be prepared in accordance with GAAP consistently
applied, and do or will present fairly the consolidated financial condition of
the Persons covered thereby as at the dates thereof and the results of their
operations for the periods covered thereby, subject, in the case of quarterly
financial statements to changes resulting from audit and normal year-end
adjustments and other adjustments (consisting of normal recurring adjustments)
necessary for a fair statement of the results for the interim period.

7.8 Tax Returns and Payments.

Each of the Borrower and its Subsidiaries has filed all material tax returns,
domestic and foreign, required to be filed by it and has paid all material taxes
and assessments payable by it that have become due, other than those not yet
delinquent or contested in good faith. The Borrower and each of its respective
Subsidiaries have paid, or have provided adequate reserves (in the good faith
judgment of the management of the Borrower) in accordance with GAAP for the
payment of, all material income taxes applicable for all prior fiscal years and
for the current fiscal year to the Closing Date.

7.9 Environmental Matters.

Except as set forth in Schedule II:

(a) Other than instances of noncompliance that could not reasonably be expected
to have a Material Adverse Effect: (i) the Borrower and each of its Subsidiaries
are in compliance with all Environmental Laws in all jurisdictions in which the
Borrower and each of its Subsidiaries are currently doing business (including
having obtained all material permits required under Environmental Laws) and
(ii) the Borrower will comply and cause each of its Subsidiaries to comply with
all such Environmental Laws (including all permits required under Environmental
Laws); and

(b) Neither the Borrower nor any of its Subsidiaries has treated, stored,
transported or disposed of Hazardous Materials at or from any currently or
formerly owned Real Estate or facility relating to its business in a manner that
could reasonably be expected to have a Material Adverse Effect.

 

43



--------------------------------------------------------------------------------

7.10 Properties.

The Borrower and each of its Subsidiaries has good title to or a leasehold or
easement interest in all of its properties that are necessary for the operation
of its respective business as currently conducted and as proposed to be
conducted, free and clear in each case of all Liens (other than any Liens
permitted by this Agreement) except where the failure to have such good title
could not reasonably be expected to have a Material Adverse Effect.

7.11 Pension and Welfare Plans.

During the twelve-consecutive-month period prior to the Closing Date and prior
to the date of any Credit Event hereunder, except as could not reasonably be
expected have a Material Adverse Effect, (a) no steps have been taken to
terminate any Pension Plan, (b) no contribution failure has occurred with
respect to any Pension Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA, (c) no condition exists or event or transaction has
occurred with respect to any Pension Plan which might result in the incurrence
by the Borrower or any member of the Controlled Group of any liability (other
than any liability that relates to the accrual of benefits), fine or penalty and
(d) except as disclosed in Schedule III, neither the Borrower nor any member of
the Controlled Group has any contingent liability with respect to any
post-retirement benefit under a Welfare Plan, other than liability for
continuation coverage described in Part 6 of Title I of ERISA.

7.12 Regulations U and X.

Neither the making of any Revolving Credit Loan hereunder nor the use of the
proceeds thereof will violate the provisions of F.R.S. Board Regulation U or
Regulation X.

7.13 Investment Company Act.

Neither the Borrower nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

7.14 No Material Adverse Change.

There has been no material adverse change in the business, assets, operations,
property or financial condition of the Borrower and its Subsidiaries taken as a
whole since December 31, 2011.

7.15 Deemed Repetition of Representations and Warranties.

The representations and warranties set out in Sections 7.1 to 7.13 inclusive
(and solely in the case of the initial Credit Event, Section 7.14) will be
deemed to be repeated by the Borrower as of the date of each request for a new
Credit Event, by the Borrower (but not the conversion or continuation of a
Borrowing) and as of the date on which a Successor Borrower assumes all of the
obligations of the Borrower under this Agreement pursuant to Section 9.2(a) (but
after giving

 

44



--------------------------------------------------------------------------------

effect to such assumption), except to the extent that on or prior to such date
(a) the Borrower has advised the Administrative Agent in writing of a variation
in any such representation or warranty, and (b) the Required Lenders have
approved such variation, and except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date.

ARTICLE 8

AFFIRMATIVE COVENANTS

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter, for so long
as this Agreement is in effect and until the Revolving Credit Maturity Date:

8.1 Information Covenants.

The Borrower will furnish to each Lender and the Administrative Agent:

(a) Annual Financial Statements. As soon as available and in any event on or
before the date that is 90 days after the end of each fiscal year of the
Borrower, the consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal year and the related consolidated statement of
operations and cash flows for such fiscal year prepared in accordance with GAAP
consistently applied, setting forth comparative consolidated figures for the
preceding fiscal year, and audited by an independent auditing firm of recognized
national standing whose opinion shall not be qualified as to the scope of audit
or as to the status of the Borrower or any of its Subsidiaries as a going
concern, together in any event with a no-default letter from such auditing firm
stating that in the course of its regular audit of the business of the Borrower
and its Subsidiaries, which audit was conducted in accordance with generally
accepted auditing standards, as established by the Auditing Standards Board
(United States) and with auditing standards of the Public Company Accounting
Oversight Board (United States), such auditing firm has obtained no knowledge of
any Default or Event of Default relating to Section 9.4 that has occurred and is
continuing or, if in the opinion of such auditing firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof.

(b) Quarterly Financial Statements. As soon as available and in any event on or
before the date that is 45 days after the end of each of the first three fiscal
quarters in each fiscal year of the Borrower, commencing with the fiscal quarter
ending June 30, 2012, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter and the related consolidated
statement of operations for such fiscal quarter and for the elapsed portion of
the fiscal year ended with the last day of such fiscal quarter, and the related
consolidated statement of cash flows and for the elapsed portion of the fiscal
year ended with the last day of such fiscal quarter, and setting forth
comparative consolidated figures for the related periods in the prior fiscal
year or, in the case of such consolidated balance sheet, for the last day of the
prior fiscal year, and prepared in accordance with GAAP consistently applied,
all of which shall be certified by

 

45



--------------------------------------------------------------------------------

an Authorized Officer of the Borrower, subject to changes resulting from audit
and normal year-end adjustments and other adjustments (consisting of normal
recurring adjustments) necessary for a fair statement of the results for the
interim period.

(c) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 8.1(a) and (b), a certificate of an
Authorized Officer of the Borrower in substantially the form of Exhibit E (a
“Compliance Certificate”) to the effect that no Default or Event of Default
exists or, if any Default or Event of Default does exist, specifying the nature
and extent thereof, which certificate shall be in form and detail satisfactory
to the Administrative Agent, acting reasonably, and setting forth the
calculations required to establish whether the Borrower was in compliance with
the provisions of Section 9.4 as at the end of such fiscal year or period, as
the case may be.

(d) Notice of Default or Litigation. Promptly after an Authorized Officer of the
Borrower or any of its Subsidiaries obtains knowledge thereof, notice of (i) the
occurrence of any event that constitutes a Default or Event of Default, which
notice shall specify the nature thereof, the period of existence thereof and
what action the Borrower proposes to take with respect thereto and (ii) any
litigation or governmental proceeding pending or threatened against the Borrower
or any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

(e) Environmental Matters. Promptly after an Authorized Officer of the Borrower
or any of its Subsidiaries obtains knowledge or notice of any one or more of the
following environmental matters, unless such environmental matters would not,
individually or when aggregated with all other such matters, be reasonably
expected to result in a Material Adverse Effect:

(i) Any pending or threatened Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Estate (as defined below);

(ii) Any condition or occurrence that (x) results in non-compliance by the
Borrower or any of its Subsidiaries with any applicable Environmental Law or
(y) could reasonably be anticipated to form the basis of an Environmental Claim
against the Borrower or any of its Subsidiaries or any Real Estate;

(iii) Any condition or occurrence on any Real Estate that could reasonably be
anticipated to cause such Real Estate to be subject to any restrictions on the
ownership, occupancy, use or transferability of such Real Estate under any
Environmental Law; and

(iv) The taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Estate.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s response thereto. The term “Real Estate” shall mean land, buildings
and improvements owned or leased by the Borrower or any of its Subsidiaries, but
excluding all operating fixtures and equipment, whether or not incorporated into
improvements.

 

46



--------------------------------------------------------------------------------

(f) Pension Plans. Promptly after an Authorized Officer of the Borrower or any
of its Subsidiaries obtains knowledge thereof where the liability, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect, notice of and copies of all documentation relating to (i) the
institution of any steps by any Person to terminate any Pension Plan, (ii) the
failure to make a required contribution to any Pension Plan if such failure is
sufficient to give rise to a Lien under Section 302(f) of ERISA, (iii) the
taking of any action with respect to a Pension Plan which could result in the
requirement that the Borrower or any of its Subsidiaries furnish a bond or other
security to such Pension Plan, or (iv) the occurrence of any event with respect
to any Pension Plan which could result in the incurrence by the Borrower or any
of its Subsidiaries of any material liability, fine or penalty.

(g) Other Information. Promptly upon filing thereof, copies of any filings or
registration statements with, and reports to, any Governmental Authority in any
relevant jurisdiction by the Borrower or any of its Subsidiaries pursuant to
applicable securities laws (other than amendments to any registration statement
(to the extent such registration statement, in the form it becomes effective, is
delivered to the Lenders), exhibits to any registration statement) and copies of
all financial statements, proxy statements, notices and reports that the
Borrower or any of its Subsidiaries shall send to the holders of any publicly
issued securities of the Borrower and/or any of its Subsidiaries in their
capacity as such holders (in each case to the extent not theretofore delivered
to the Lenders pursuant to this Agreement or filed with the Securities and
Exchange Commission and publicly available on EDGAR; provided, that the Borrower
shall give prompt notice to the Administrative Agent of such filing and if
requested by any Lender, the Borrower shall promptly deliver a copy of such
filing to such requesting Lender) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.

8.2 Books, Record and Inspections.

The Borrower will, and will cause each of its Subsidiaries to, (i) permit
officers and designated representatives of the Administrative Agent or the
Required Lenders to visit and inspect any of the properties or assets of the
Borrower and its Subsidiaries in whomever’s possession to the extent that it is
within the Borrower’s or its Subsidiaries’ control to permit such inspection,
and to examine the books of account of the Borrower and any such Subsidiaries
and discuss the affairs, finances and accounts of the Borrower and of any such
Subsidiaries with, and be advised as to the same by, its and their officers and
independent accountants, and (ii) permit officers and designated representatives
of Lenders to view copies of contracts of the Borrower and its Subsidiaries
(subject to reasonable confidentiality arrangements established by the
Borrower), all at such reasonable times during normal business hours and
intervals and to such reasonable extent as the Administrative Agent, the
Required Lenders or the Lenders, as the case may be, may desire.

 

47



--------------------------------------------------------------------------------

8.3 Maintenance of Insurance.

The Borrower will, and will cause each of its Subsidiaries to, at all times
maintain in full force and effect, with insurance companies that the Borrower
believes (in the good faith judgment of the management of the Borrower) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts and against at least such risks (and
with such risk retentions) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

8.4 Payment of Taxes.

The Borrower will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, all material taxes, assessments and governmental charges or
levies imposed upon it or upon its capital, income or profits, or upon any
properties belonging to it, prior to the date on which material penalties attach
thereto, and all lawful material tax or similar claims that, if unpaid, could
reasonably be expected to become a material Lien upon any properties of the
Borrower or any of its Subsidiaries; provided that neither the Borrower nor any
of its Subsidiaries shall be required to pay any such tax, assessment, charge,
levy or claim that is being contested in good faith and by proper proceedings if
it has maintained adequate reserves (in the good faith judgment of the
management of the Borrower) with respect thereto in accordance with GAAP.

8.5 Organizational Existence.

The Borrower will do, and will cause each of its Subsidiaries to do, or cause to
be done, all things necessary to preserve and keep in full force and effect its
existence and its corporate or other organizational rights and authority, except
to the extent that the failure to do so could not reasonably be expected to have
a Material Adverse Effect; provided that, in any case, (a) the Borrower and its
Subsidiaries may consummate any transaction permitted under Section 9.2, (b) any
Subsidiary of the Borrower may merge with and into any other wholly-owned
Subsidiary of the Borrower and (c) except to the extent as could reasonably be
expected to have a Material Adverse Effect, any Subsidiary of the Borrower may
enter into any merger or consolidation for the purpose of changing its
organizational form from a corporation to a limited liability company or from a
limited liability company to a corporation.

8.6 Compliance with Statutes, Obligations, etc.

The Borrower will, and will cause each of its Subsidiaries to, comply with all
applicable laws, rules, regulations and orders (including Environmental Laws),
except to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect.

8.7 Good Repair.

The Borrower will, and will cause each of its Subsidiaries to, ensure that its
properties and equipment used or useful in its business in whomever’s possession
they may be to the extent that it is within the Borrower’s or its Subsidiaries’
control to cause the same, are kept in good repair, working order and condition,
normal wear and tear excepted, and that from time to time there are made in such
properties and equipment all needful and proper repairs, renewals, replacements,
extensions, additions, betterments and improvements thereto, to the extent and
in the manner customary for companies in similar businesses and consistent with
third party leases, except in each case to the extent the failure to do so could
not be reasonably expected to have a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

8.8 Transactions with Affiliates.

The Borrower will conduct, and will cause each of its Subsidiaries to conduct,
all transactions with any of its Affiliates on terms that are substantially as
favorable to the Borrower or such Subsidiary as it would obtain in a comparable
arm’s-length transaction with a Person that is not an Affiliate; provided that
the foregoing restrictions shall not apply to (a) transactions in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s length basis
from unrelated third parties, (b) transactions between and among the Borrower
and its wholly owned Subsidiaries that do not involve any other Affiliate and
(c) transactions permitted by Section 9.2 or Section 9.3.

8.9 End of Fiscal Years; Fiscal Quarters.

The Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to be comprised of twelve calendar
months ending on December 31 of each year and (b) each of its, and each of its
Subsidiaries’, fiscal quarters to end on dates consistent with such fiscal
year-end; provided that the Borrower may, upon written notice to the
Administrative Agent, change the financial reporting convention specified above
to any other financial reporting convention reasonably acceptable to the
Administrative Agent, in which case the Borrower and the Administrative Agent
will, and are hereby authorized by the Lenders to, make any adjustments to this
Agreement that are necessary in order to reflect such change in financial
reporting.

8.10 Use of Proceeds.

The Borrower will use the Letters of Credit and the proceeds of all the
Revolving Credit Loans only for the purposes set forth in Section 2.1(b).

8.11 Changes in Business.

From the Closing Date, the Borrower and its Subsidiaries taken as a whole will
not fundamentally and substantively alter the character of their business taken
as a whole from the business conducted by the Borrower and its Subsidiaries
taken as a whole on the Closing Date and other business activities incidental or
related to any of the foregoing (the “Business”).

ARTICLE 9

NEGATIVE COVENANTS

The Borrower (on its own behalf and on behalf of each of its Subsidiaries)
hereby covenants and agrees that on the Closing Date and thereafter until the
Revolving Credit Maturity Date:

 

49



--------------------------------------------------------------------------------

9.1 Limitation on Liens.

The Borrower will not, and will not permit any of its Subsidiaries to, create,
incur, assume or suffer to exist any Lien upon any property or assets of any
kind (real or personal, tangible or intangible) of the Borrower or any of its
Subsidiaries, whether now owned or hereafter acquired, except:

(a) Permitted Liens;

(b) Liens securing indebtedness incurred within 180 days of the acquisition,
construction or improvement of fixed or capital assets to finance the
acquisition, construction or improvement of such fixed or capital assets;

(c) Liens existing on the Closing Date and as set out on Schedule IV;

(d) Liens existing on the assets of any Person that becomes a Subsidiary, or
existing on assets acquired; provided that such Liens attach at all times only
to the same assets that such Liens attached to and secure only the same
Indebtedness that such Liens secured, immediately prior to such acquisition;

(e) Liens in favor of the Borrower;

(f) (i) Liens placed upon the Capital Stock or assets of any Subsidiary acquired
to secure Indebtedness of the Borrower or any Subsidiary incurred in connection
with such acquisition and (ii) Liens placed upon the assets of such Subsidiary
acquired pursuant to an acquisition to secure a guarantee by such Subsidiary of
any such Indebtedness of the Borrower or any Subsidiary;

(g) Liens (i) on assets of the Borrower (of the same type as constitute
collateral under the First Mortgage Indenture on the date hereof) to secure
Indebtedness of the Borrower under the First Mortgage Indenture, including,
without limitation, any notes issued thereunder, and (ii) on assets of any other
Subsidiary (of the same type that constitute collateral under the First Mortgage
Indenture on the date hereof) to secure Indebtedness of any Subsidiary under any
similar mortgage bond indenture, including, without limitation, any notes issued
thereunder;

(h) any Lien securing Indebtedness for the payment, prepayment or redemption of
which there shall have been irrevocably deposited in trust with the trustee or
other holder of such Lien moneys and/or investment securities which (together
with the interest reasonably expected to be earned from the investment and
reinvestment in investment securities of the moneys and/or the principal of and
interest on the investment securities so deposited) shall be sufficient for such
purpose; provided, however, that if such Indebtedness is to be redeemed or
otherwise prepaid prior to the stated maturity thereof, any notice requisite to
such redemption or prepayment shall have been given in accordance with the
instrument creating such Lien or irrevocable instructions to give such notice
shall have been given to such trustee or other holder;

(i) Liens in favor of the United States of America or any State thereof, or any
department, agency or instrumentality or political subdivision of the United
States of America or any State thereof or political entity affiliated therewith,
to secure partial,

 

50



--------------------------------------------------------------------------------

progress, advance or other payments, or other obligations, pursuant to any
contract or statute to secure any Indebtedness incurred for the purpose of
financing all or any part of the cost of acquiring, constructing or improving
property subject to such Liens (including Liens incurred in connection with
pollution control, industrial revenue or similar financings);

(j) Liens on any property created, assumed or otherwise brought into existence
in contemplation of the sale or other disposition of the underlying property,
whether directly or indirectly, by way of share disposition or otherwise;
provided that 180 days from the creation of such Liens the Borrower or the
relevant Subsidiary shall have disposed of such property and any Indebtedness
secured by such Liens shall be without recourse to the Borrower or any
Subsidiary;

(k) the replacement, extension or renewal of any Lien permitted by clauses
(a) through (j) above upon or in the same assets theretofore subject to such
Lien or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor except to the extent otherwise
permitted hereunder) of the Indebtedness secured thereby; and

(l) additional Liens so long as the aggregate outstanding principal amount of
the obligations so secured (including the imputed principal amount of any
Capitalized Lease Obligations) for the Borrower and its Subsidiaries does not
exceed $20,000,000 in the aggregate.

9.2 Limitation on Fundamental Changes.

The Borrower will not enter into any merger or consolidation, or liquidate, wind
up or dissolve itself (or suffer any liquidation or dissolution), or convey,
sell, lease, assign, transfer or otherwise dispose of, all or substantially all
its business units, assets or other properties, except that:

(a) any Subsidiary of the Borrower or any other Person may be merged or
consolidated (including by way of liquidation or winding up) with or into the
Borrower; provided that (i) either (x) the Borrower shall be the continuing or
surviving entity or (y) the debt rating of the Person (if other than the
Borrower) who is the continuing or surviving entity (the Borrower or Person, as
the case may be, being herein referred to as the “Successor Borrower”) shall
after giving effect to such merger or consolidation be BBB- or higher from S&P
or Baa3 or higher from Moody’s (provided that in no event shall such Successor
Borrower have a debt rating of BB or lower from S&P or Ba2 or lower from
Moody’s), as determined pursuant to the definition of “Applicable Margin”,
(ii) the Successor Borrower shall be an entity organized or existing under the
laws of the United States or any State thereof, (iii) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
pursuant to a supplement hereto in form and substance reasonably satisfactory to
the Administrative Agent, (iv) no Default or Event of Default is then existing
and no Default or Event of Default would result from the consummation of such
merger or consolidation, (v) the Borrower shall be in compliance, on a pro forma
basis after giving effect to such merger or consolidation, with

 

51



--------------------------------------------------------------------------------

the covenant set forth in Section 9.4 as such covenant is recomputed as at the
last day of the most recently ended fiscal quarter under each such Section as if
such merger or consolidation had occurred on the last day of such fiscal
quarter, and (vi) the Borrower shall have delivered to the Administrative Agent
an officer’s certificate, in form and substance reasonably satisfactory to the
Administrative Agent, certifying the compliance referred to in clause (v) above
and stating that such merger or consolidation and such supplement to this
Agreement comply with this Agreement and a legal opinion (in form and substance
reasonably satisfactory to the Administrative Agent) with respect to this
Agreement to be delivered, if any, pursuant to clause (iii) above; provided
further that if the foregoing are satisfied, such Successor Borrower (if other
than the Borrower) will succeed to, and be substituted for, the Borrower under
this Agreement; and

(b) the Borrower may enter into any merger or consolidation for the purpose of
changing its organizational form from a corporation to a limited liability
company or from a limited liability company to a corporation; provided that such
change has no adverse affect on the rights of the Finance Parties.

9.3 Limitation on Dividends.

If any Default or Event of Default then exists or would result therefrom, the
Borrower will not declare or pay any distributions (other than distributions
payable solely in its Capital Stock) or return any capital to its shareholders
or make any other distribution, payment or delivery of property or cash to its
shareholders as such, or redeem, retire, purchase or otherwise acquire, directly
or indirectly, for consideration, any of its Capital Stock or the Capital Stock
of any direct or indirect shareholder of the Borrower now or hereafter
outstanding (or any warrants for or options or stock appreciation rights in
respect of any of its Capital Stock), or set aside any funds for any of the
foregoing purposes, or permit any of its Subsidiaries to purchase or otherwise
acquire for consideration any Capital Stock of the Borrower, now or hereafter
outstanding (or any options or warrants or stock appreciation rights issued by
such Person with respect to its Capital Stock).

9.4 Debt to Capitalization Ratio.

The Borrower will not permit the Debt to Capitalization Ratio of the Borrower to
be greater than 65%, as of the last day of each fiscal quarter.

9.5 Limitation on Sale-Lease Back Transactions.

The Borrower will not enter into any sale-leaseback transaction (a “Sale and
Leaseback Transaction”) involving any of its property or assets whether now
owned or hereafter acquired, whereby the Borrower sells or otherwise transfers
such property or assets and thereafter leases or subleases such property or
assets or any part thereof or any other property or assets that the Borrower
intends to use for substantially the same purpose or purposes as the property or
assets sold or otherwise transferred unless (a) the Borrower would be entitled
to incur Indebtedness secured by a Lien on such property or assets pursuant to
Section 9.1 or (b) the Attributable Value of all Sale and Leaseback Transactions
entered into pursuant to this Section 9.5 does not exceed $20,000,000. A Sale
and Leaseback Transaction shall not be deemed to result in the creation of a
Lien.

 

52



--------------------------------------------------------------------------------

ARTICLE 10

EVENTS OF DEFAULT

Each of the following specified events or occurrences described in Sections 10.1
through 10.8 below shall constitute an “Event of Default”:

10.1 Payments.

The Borrower shall (a) default in the payment when due of any principal of the
Revolving Credit Loans or (b) default, and such default shall continue for five
or more days, in the payment when due of any interest on the Revolving Credit
Loans or any Fees or any Unpaid Drawings or of any other amounts owing
hereunder.

10.2 Representations, etc.

Any representation, warranty or statement made or deemed made by the Borrower
herein or any certificate delivered or required to be delivered pursuant hereto
shall prove to be untrue in any material respect on the date as of which made or
deemed made.

10.3 Covenants.

The Borrower shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 8.1(d), Section 8.5 (solely
with respect to the Borrower), Section 8.11 or Article 9, or (ii) default in the
due performance or observance by it of any term, covenant or agreement (other
than those referred to in Section 10.1 or 10.2 or clause (i) of this
Section 10.3) contained in this Agreement and such default shall continue
unremedied for a period of at least 30 days after the receipt of written notice
by the Borrower from the Administrative Agent or the Required Lenders.

10.4 Default Under Other Agreements.

(a) The Borrower or any of its Subsidiaries shall (i) default in any payment
with respect to any Indebtedness, in excess of $15,000,000 in the aggregate,
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or

(b) without limiting the provisions of clause (a) above, any such Indebtedness
shall be declared to be due and payable, or required to be prepaid other than by
a regularly scheduled required prepayment or as a mandatory prepayment, prior to
the stated maturity thereof.

 

53



--------------------------------------------------------------------------------

10.5 Bankruptcy, etc.

The Borrower or any Subsidiary shall commence a voluntary case concerning itself
under the Bankruptcy Code as now or hereafter in effect, or any successor
thereto or any similar legislation in any other applicable jurisdiction
(collectively, the “Bankruptcy Code”); or an involuntary case is commenced
against the Borrower or any Subsidiary and the petition or application is not
contested within 10 days after commencement of the case; or an involuntary case
is commenced against the Borrower or any Subsidiary and the petition or
application is not dismissed within 45 days after commencement of the case; or a
receiver, trustee, liquidator, custodian or similar official is appointed for,
or takes charge of, all or substantially all of the property of the Borrower or
any Subsidiary or the Borrower or any Subsidiary commences any other proceeding
under any reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation or similar law of any jurisdiction
whether now or hereafter in effect relating to the Borrower or any Subsidiary
itself; or there is commenced against the Borrower or any Subsidiary any such
proceeding that remains undismissed for a period of 45 days; or the Borrower or
any Subsidiary is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Borrower or
any Subsidiary makes a general assignment for the benefit of creditors, files
under the Bankruptcy Act or takes a similar action under the Bankruptcy Act; or
any corporate or similar action is taken by the Borrower or any Subsidiary for
the purpose of effecting any of the foregoing; or the Borrower or any Subsidiary
is unable to pay its debts as they fall due, or makes a general assignment for
the benefit of or a composition with its creditors generally; or the Borrower or
any Subsidiary takes any corporate or similar action or other steps are taken or
legal proceedings are started for its winding-up, dissolution, administration or
insolvent re-organization or for the appointment of a liquidator, administrator
or administrative receiver of it.

10.6 Judgments.

One or more judgments or decrees shall be entered against the Borrower or any of
its Subsidiaries involving a liability of $15,000,000 or more in the aggregate
for all such judgments and decrees for the Borrower or any of its Subsidiaries
(to the extent not paid or fully covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
from the entry thereof.

10.7 Change of Ownership.

A Change of Ownership shall occur.

10.8 Pension Plans.

Any of the following events shall occur with respect to any Pension Plan:
(a) the institution of any steps by the Borrower or any other Person to
terminate a Pension Plan if, as a result of such termination, the Borrower or
any of its Subsidiaries could be required to make a contribution to such Pension
Plan, or could reasonably expect to incur a liability or obligation to such
Pension Plan in respect of such termination; or (b) a contribution failure
occurs with respect to any Pension Plan sufficient to give rise to a Lien under
section 302(f) of ERISA, where in each case under clauses (a) or (b) such
contribution, liability, obligation or Lien would reasonably be expected to have
a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

10.9 Remedies.

Upon the occurrence of any Event of Default described above, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent shall, upon the written request of the
Required Lenders, by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent
to enforce its claims against the Borrower, except as otherwise specifically
provided for in this Agreement (provided that, if an Event of Default specified
in Section 10.5 shall occur with respect to the Borrower, the result that would
occur upon the giving of written notice by the Administrative Agent as specified
in clauses (i), and (ii) below shall occur automatically without the giving of
any such notice): (i) declare the Total Revolving Credit Commitment terminated,
whereupon the Revolving Credit Commitments of each Lender shall forthwith
terminate immediately and any Fees theretofore accrued shall forthwith become
due and payable without any other notice of any kind; (ii) declare the principal
of and any accrued interest in respect of all Revolving Credit Loans and all
obligations owing hereunder to be, whereupon the same shall become, forthwith
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower; (iii) terminate any Letter
of Credit that may be terminated in accordance with its terms; (iv) direct the
Borrower to pay (and the Borrower agrees that upon receipt of such notice, or
upon the occurrence of an Event of Default specified in Section 10.5 with
respect to the Borrower, it will pay) to the Administrative Agent at the office
of the Administrative Agent from time to time notified by the Administrative
Agent to the Borrower (but initially the office set forth for the Administrative
Agent in Section 12.2(a)(ii)) such additional amounts of cash, to be held as
security by the Administrative Agent for the benefit of the Letter of Credit
Issuer and the Lenders, as collateral for the Borrower’s reimbursement
obligations for Drawings that may subsequently occur thereunder, equal to the
aggregate Stated Amount of all Letters of Credit issued and then outstanding;
and/or (v) exercise any other remedies that may be available under this
Agreement or applicable law.

10.10 Remedies Cumulative.

The rights and remedies of the Administrative Agent and the Lenders under this
Agreement are cumulative and are in addition to and not in substitution for any
rights or remedies provided by law or by equity, and any single or partial
exercise by the Lenders of any right or remedy for a default or breach of any
term, covenant, condition or agreement herein contained shall not be deemed to
be a waiver of or to alter, affect, or prejudice any other right or remedy or
other rights or remedies to which the Lenders may be lawfully entitled for the
same default or breach, and any waiver by the Administrative Agent or the
Lenders of the strict observance, performance or compliance with any term,
covenant, condition or agreement herein contained, and any indulgence granted by
the Administrative Agent or the Lenders shall be deemed not to be a waiver of
any subsequent default. In the event that the Administrative Agent or the
Lenders shall have proceeded to enforce any such right, remedy or power
contained herein and such proceedings shall have been discontinued or abandoned
for any reason, by written agreement between the Lenders and the Borrower, then
in each such event the Borrower and the Lenders shall be restored to their
former positions and the rights, remedies and powers of the Lenders shall
continue as if no such proceedings had been taken.

 

55



--------------------------------------------------------------------------------

ARTICLE 11

THE ADMINISTRATIVE AGENT

Each of the Lenders and the Letter of Credit Issuer hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.1) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article 6 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone

 

56



--------------------------------------------------------------------------------

and believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Letter of Credit Issuer and the Borrower. Upon any
such resignation, the Required Lenders shall have the right, with the consent of
the Borrower (not to be unreasonably withheld), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Letter of Credit Issuer, appoint a successor
Administrative Agent which shall be a bank with an office in the United States,
or an Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 12.5 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

Notwithstanding anything herein to the contrary the Joint Bookrunners, the Joint
Lead Arrangers and the Syndication Agent named on the cover page of this
Agreement shall not have any duties or liabilities under this Agreement, except
in its capacity, if any, as a Lender.

 

57



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

12.1 Amendments and Waivers.

Neither this Agreement, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 12.1. The Required Lenders may from time to time (a) enter into with the
Borrower and Administrative Agent, as applicable, written amendments,
supplements or modifications hereto for the purpose of adding or amending any
provisions to this Agreement or changing in any manner the rights of the Lenders
or of the Borrower hereunder or thereunder, (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
any Default or Event of Default and its consequences; provided that no such
waiver and no such amendment, supplement or modification shall directly
(i) forgive any portion of, or extend or waive the final scheduled maturity date
of, any Revolving Credit Loan, or reduce the stated rate of, forgive any portion
of or extend the date for the payment of any interest or fee payable hereunder
(other than as a result of waiving the applicability of any post-default
increase in interest rates) or extend the final expiration date of any Lender’s
Revolving Credit Commitment or extend the final expiration date of any Letter of
Credit beyond the L/C Maturity Date or increase the amount of any of the
Revolving Credit Commitments of any Lender or amend Section 3.2, in each case
without the written consent of each Lender whose Revolving Credit Loan,
interest, fee or Revolving Credit Commitment is changed as set forth above
thereby, or (ii) amend, modify or waive any provision of this Section 12.1 or
reduce the percentages specified in the definitions of the terms “Required
Lenders” or consent to the assignment or transfer by the Borrower of its rights
and obligations under this Agreement (except as permitted pursuant to
Section 9.1), in each case without the written consent of each Lender, or
(iii) amend, modify or waive any provision of Article 11 without the written
consent of the then-current Administrative Agent, or (iv) amend, modify or waive
any provision of Article 3 or Section 12.6(a)(ii) (to the extent it relates to
the Letter of Credit Issuer) without the written consent of the Letter of Credit
Issuer, or (v) amend Section 5.2(a) to the extent that it relates to payments
for the ratable account of Lenders without the written consent of each Lender
directly and adversely affected thereby, in each case without the written
consent of all the Lenders except as otherwise specifically provided in this
Section 12.1 and provided further that at any time that no Default or Event of
Default has occurred and is continuing, the Revolving Credit Commitment of any
Lender may be increased for any purpose permitted hereunder, with the consent of
such Lender, the Borrower and the Administrative Agent (which consent, in the
case of the Administrative Agent, shall not be unreasonably withheld) and
without the consent of the Required Lenders, as provided for in this
Section 12.1.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the affected Lenders and shall be binding upon the Borrower,
such Lenders, the Administrative Agent and all future holders of the affected
Revolving Credit Loans. In the case of any waiver, the Borrower, the Lenders and
the Administrative Agent shall be restored to their former positions and rights
hereunder, and any Default or Event of Default waived shall be deemed to be
cured and not continuing, it being understood that no such waiver shall extend
to any subsequent or other Default or Event of Default or impair any right
consequent thereon.

 

58



--------------------------------------------------------------------------------

12.2 Notices.

(a) Notices generally. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission) and, unless otherwise expressly provided herein, if
mailed and properly addressed with postage prepaid or if properly addressed and
sent by pre-paid courier service, shall be deemed given when received and, if
transmitted by facsimile, shall be deemed given when the confirmation of
transmission thereof is received by the transmitter, in each case addressed as
follows in the case of the Borrower, the Administrative Agent and as set forth
on Schedule I in the case of each Lender (or as set forth in the Assignment and
Assumption of any Lender which is an Assignee) or to such other address as may
be hereafter notified by the respective parties hereto:

(i) The Borrower:

ITC Midwest LLC

27175 Energy Way

Novi, MI 48377

Attention: Rejji P. Hayes

Facsimile No.: (248) 380-2923

Telephone No.: (248) 946-3680

(ii) The Administrative Agent:

JPMorgan Chase Bank, N.A.

Loan Operations

10 South Dearborn, 7th Floor

Chicago, IL 60603

Attention: Teresita Siao

Facsimile No.: (888) 292-9533

with copy to (except in the case of notices relating to borrowings,

continuations, conversions and letters of credit):

JPMorgan Chase Bank, N.A.

10 South Dearborn, 9th Floor

Mail Code IL1-0090

Chicago, IL 60603

Attention: Nancy R. Barwig

    Credit Executive, Corporate Client Banking, Power and

    Utilities

Facsimile No.: (312) 732-1762

and

JPMorgan Chase Bank, N.A.

Portfolio Management Administration

10 South Dearborn, 9th Floor

Mail Code IL1-0874

Chicago, IL 60603

Attention: Mary McCorry

Facsimile No.: (312) 325-3238

 

59



--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.10, 4.2 and 5.1 shall not be
effective until received.

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Communications on Electronic Transmission System. The Borrower agrees that
the Administrative Agent may make communications available to the Lenders by
posting such communications on Intralinks or a substantially similar electronic
transmission system (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE”. THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY
LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

12.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

60



--------------------------------------------------------------------------------

12.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Revolving Credit Loans hereunder.

12.5 Payment of Expenses and Taxes.

(a) The Borrower agrees (i) to pay or reimburse the Arrangers and the
Administrative Agent for all their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including the syndication of the Revolving Credit Commitments),
including the reasonable fees, disbursements and other charges of one counsel to
the Administrative Agent, (ii) to pay or reimburse each Lender and the
Administrative Agent for all its reasonable and documented costs and expenses
incurred in connection with the enforcement or preservation of any rights under,
or “workout” or restructuring of, this Agreement and any such other documents,
including the reasonable fees, disbursements and other charges of counsel to
each Lender and of counsel to the Administrative Agent, (iii) to pay, indemnify,
defend and hold harmless each Lender and the Administrative Agent from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other similar taxes, if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement and any such
other documents (collectively, “Other Taxes”), except for any such Other Taxes
attributable to an assignment or Participation, and (iv) to pay, indemnify,
defend and hold harmless each Lender, each Arranger and the Administrative Agent
and their respective directors, officers, employees, trustee, agents and
Affiliates (collectively, the “Indemnitees”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever (including
reasonable and documented fees, disbursements and other charges of counsel
incurred in connection with any investigative, administrative or judicial
proceeding commenced or threatened by any Person, whether or not any such
Indemnitee shall be designated as a party or potential party thereto, and any
fees or expenses incurred by any Indemnitee in enforcing this indemnity),
whether direct, indirect or consequential, whether based on strict liability or
negligence, and whether based on any federal, provincial or foreign laws,
statutes, rules, regulations or guidelines (including Environmental Laws),
common law, equity, contract or otherwise that may be imposed on, incurred by or
asserted against any Indemnitee, in any manner arising out of or relating to
(A) this Agreement and any other agreements or documents contemplated hereby or
thereby, the other transactions contemplated hereby (including the execution,
delivery, enforcement, performance and administration of this Agreement and the
breach by the Borrower of, or default by the Borrower under, any of the
provisions of this Agreement, any Revolving Credit Loan or Letter of Credit, or
the use or

 

61



--------------------------------------------------------------------------------

proposed use of the proceeds thereof), (B) the violation of, non-compliance with
or liability under, any Environmental Law applicable to the operations of the
Borrower or any of its Subsidiaries or applicable to any of the Real Estate, or
(C) any Environmental Claim or any Hazardous Materials relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, possession or control, or practice of, the Borrower or any of its
Subsidiaries from time to time (all the foregoing in this clause (iv),
collectively, the “indemnified liabilities”); provided that the Borrower shall
have no obligation hereunder to any Indemnitee with respect to indemnified
liabilities arising from the gross negligence or willful misconduct of such
Indemnitee as determined by a final judgment of a court of competent
jurisdiction and provided further that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to claims that do not involve an act or
omission of the Borrower or any of its affiliates and that is brought by the
Administrative Agent, an Arranger or any Lender against any other Lender. The
agreements in this Section 12.5 shall survive repayment of the Revolving Credit
Loans and all other amounts payable hereunder.

Each of the Lenders, each of the Arrangers and the Administrative Agent agree
that any and all of their respective rights under this Agreement and any other
agreements contemplated hereby and thereby, including recourse for any
obligation or claim for any indemnification thereunder, is limited to recourse
to the Borrower and its assets as contemplated hereby, and none of the direct or
indirect limited partners, partners, shareholders, members of the Borrower or
any of their respective employees, directors or officers shall have any
obligations or liability, or be subject to any recourse, in respect of any such
obligations or claims hereunder or thereunder.

(b) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent or any Arranger under paragraph (a) of this
Section 12.5, each Lender severally agrees to pay to the Administrative Agent or
such Arranger, as the case may be, such Lender’s Revolving Credit Commitment
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or such Arranger in its capacity as such.

12.6 Successors and Assigns; Participations and Assignments.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Letter
of Credit Issuer that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.6. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Letter of Credit Issuer that
issues any Letter of Credit), Participants (to the extent provided in paragraph
(c) of this Section 12.6) and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Letter of Credit Issuer
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

62



--------------------------------------------------------------------------------

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (the “Assignee”)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Revolving Credit Commitment and the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

(A) the Borrower (provided that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within fifteen (15) days after having received notice
thereof), provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent; and

(C) the Letter of Credit Issuer.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Revolving Credit Commitment, Revolving Credit Loans, the amount of the Revolving
Credit Commitment, or Revolving Credit Loans of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

63



--------------------------------------------------------------------------------

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section 12.6, from and after the effective
date specified in each Assignment and Assumption the Assignee thereunder shall
be a party hereto (the “Assignment Effective Date”) and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.10,
2.11, 3.5 and 12.5). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 12.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section 12.6.

(iv) Maintenance of Register. The Administrative Agent, acting for this purpose
as an agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amount (and stated interest) of the Revolving Credit Loans and
Unpaid Drawings owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Letter of Credit Issuer and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Letter of Credit Issuer and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 12.6 and any written consent to
such assignment required by paragraph (b) of this Section 12.6, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.4(b), 3.3 or 3.4, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(vi) No Assignment to the Borrower or its Affiliates. No assignment pursuant to
this Section 12.6 shall be made to the Borrower or any of its Affiliates.

 

64



--------------------------------------------------------------------------------

(c) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent or the Letter of Credit Issuer, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and the Revolving
Credit Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Letter of Credit Issuer and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the second sentence of
Section 12.1 that affects such Participant. Subject to paragraph (c)(ii) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10, 2.11 and 3.5 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.8 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
nonfiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Revolving Credit Loans or other
obligations under the Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement) except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.10 or 3.5 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. No Participant
shall be entitled to any benefits under Section 5.3 unless such Participant
complies with Section 5.3(c).

(d) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this
Section 12.6 shall not apply to any such pledge or assignment of a

 

65



--------------------------------------------------------------------------------

security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

12.7 Replacements of Lenders under Certain Circumstances.

(a) If any Lender requests compensation under Section 2.10, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 5.3, or if any
Lender becomes a Defaulting Lender, or if any Lender is affected in the manner
described in Section 2.10(a)(iii) and as a result thereof any of the actions
described in such Section is required to be taken, then the Borrower may, at its
sole expense and effort upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 12.6) all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) no Default or Event of Default shall have
occurred and be continuing at the time of such assignment, (ii) the Borrower
shall have received the prior written consent of the Administrative Agent and
the Letter of Credit Issuer, which consents shall not unreasonably be withheld,
(iii) the Borrower shall have paid the Administrative Agent the assignment fee
specified in Section 12.6, (iv) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (v) in the case of any
such assignment resulting from payments required to be made pursuant to
Section 2.10 or a claim for compensation under Section 2.11, such assignment
will result in a reduction in such compensation or payments and (vi) such
assignment does not conflict with applicable law. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply; or

(b) In the event that S&P or Moody’s shall, after the date that any Lender with
a Revolving Credit Commitment becomes a Lender, downgrade the long-term
certificate of deposit rating or long-term senior unsecured debt rating of such
Lender, and the resulting rating shall be below BBB- or Baa3 respectively, then
the Borrower shall have the right, but not the obligation, upon notice to such
Lender and the Administrative Agent, to replace such Lender with an Assignee in
accordance with and subject to the restrictions contained in Section 12.6, and
such Lender hereby agrees to transfer and assign without recourse (in accordance
with and subject to the restrictions contained in Section 12.6) all its
interests, rights and obligations in respect of its Revolving Credit Commitment
under this Agreement to such Assignee; provided that (i) no such assignment
shall conflict with any law, regulation or order of any governmental authority
and (ii) such Assignee shall pay to such Lender in immediately available funds
on the date of such assignment the principal of and interest and fees (if any)
accrued to the date of payment on the Revolving Credit Loans made by such Lender
hereunder and all other amounts accrued for such Lender’s account or owed to it
hereunder.

 

66



--------------------------------------------------------------------------------

12.8 Adjustments; Set-off.

(a) If any Defaulting Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(b), 3.3(c), 3.4(c), 12.5(b) or 12.8(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply for the benefit of the Administrative Agent, the
Letter of Credit Issuer or any Lender any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

(b) After the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender
shall have the right, without prior notice to the Borrower, any such notice
being expressly waived by the Borrower to the extent permitted by applicable
law, upon any amount becoming due and payable by the Borrower hereunder (whether
at the stated maturity, by acceleration or otherwise) to set-off and appropriate
and apply against such amount any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender or any branch or agency thereof to or for the credit or the
account of the Borrower. Each Lender agrees promptly to notify the Borrower and
the Administrative Agent after any such set-off and application made by such
Lender, provided that the failure to give such notice shall not affect the
validity of such set-off and application.

(c) If any Finance Party shall obtain any payment or other recovery (whether
voluntary, involuntary, by application of setoff or otherwise) on account of any
Credit Event (other than pursuant to the terms of Section 2.10, 2.11 or 5.3) in
excess of its pro rata share of payments obtained by all Finance Parties, such
Finance Party shall purchase from the other Finance Parties such participations
in Credit Events made by them as shall be necessary to cause such purchasing
Finance Party to share the excess payment or other recovery ratably (to the
extent such other Finance Parties were entitled to receive a portion of such
payment or recovery) with each of them; provided that if all or any portion of
the excess payment or other recovery is thereafter recovered from such
purchasing Finance Party, the purchase shall be rescinded and each Finance Party
which has sold a participation to the purchasing Finance Party shall repay to
the purchasing Finance Party the purchase price to the ratable extent of such
recovery together with an amount equal to such selling Finance Party’s ratable
share (according to the proportion of (a) the amount of such selling Finance
Party’s required repayment to the purchasing Finance Party to (b) total amount
so recovered from the purchasing Finance Party) of any interest or other amount
paid or payable by the purchasing Finance Party in respect of the total amount
so recovered. The Borrower agrees that any Finance Party purchasing a
participation from another Finance Party pursuant to this Section 12.8 may, to
the fullest extent permitted by law, exercise all its rights of payment
(including pursuant to clause (b) above) with respect to such participation as
fully as if such Finance Party were the direct creditor of the Borrower in the
amount of such participation. If under any applicable bankruptcy, insolvency or
other similar law any Finance Party receives a secured claim in lieu of a setoff
to which this Section 12.8 applies, such Finance Party shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Lenders entitled under this Section 12.8 to
share in the benefits of any recovery on such secured claim.

 

67



--------------------------------------------------------------------------------

12.9 Marshalling; Payments Set Aside.

Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Borrower’s obligations hereunder. To the extent
that the Borrower makes a payment or payments to the Administrative Agent, any
Letter of Credit Issuer or Lenders (or to the Administrative Agent for the
benefit of Lenders), or the Administrative Agent, any Letter of Credit Issuer or
Lenders enforce any security interests or exercise their rights of setoff, and
such payment or payments or the proceeds of such enforcement or setoff or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other provincial, state or federal
law, common law or any equitable cause, then, to the extent of such recovery,
the obligation or part thereof originally intended to be satisfied, and all
Liens, rights and remedies therefor or related thereto, shall be revived and
continued in full force and effect as if such payment or payments had not been
made or such enforcement or setoff had not occurred.

12.10 Counterparts.

This Agreement may be executed by one or more of the parties to this Agreement
on any number of separate counterparts (including by facsimile transmission),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

12.11 Severability.

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

12.12 Integration.

This Agreement represents the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein.

12.13 Governing Law.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK AND THE LAWS OF THE UNITED STATES APPLICABLE THEREIN
(EXCLUDING ANY CONFLICT OF LAWS RULE OR PRINCIPLE WHICH MIGHT REFER SUCH
CONSTRUCTION TO THE LAWS OF ANOTHER JURISDICTION).

 

68



--------------------------------------------------------------------------------

12.14 Submission to Jurisdiction; Waivers.

The Borrower hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York or of the United States for the Southern District of New York, and any
appellate court from any thereof, in each case which are located in the Borough
of Manhattan in the county of New York;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected in accordance with the local rules of civil procedure or by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to the Borrower at its address set forth in
Section 12.2 or at such other address of which the Administrative Agent shall
have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 12.14 any special, exemplary, punitive or consequential damages.

12.15 Acknowledgements.

The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement;

(b) neither the Administrative Agent nor any Lender (in any capacity) has any
fiduciary relationship with or duty to the Borrower arising out of or in
connection with this Agreement, and the relationship between Administrative
Agent and Lenders, on one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Lenders or among the Borrower and the
Lenders.

 

69



--------------------------------------------------------------------------------

12.16 Waivers of Jury Trial.

THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

12.17 Confidentiality.

The Administrative Agent and each Lender shall hold all non-public information
furnished by or on behalf of the Borrower in connection with such Lender’s
evaluation of whether to become a Lender hereunder or obtained by such Lender or
the Administrative Agent pursuant to the requirements of this Agreement
(“Confidential Information”), in accordance with its customary procedure for
handling confidential information of this nature and (in the case of a Lender
that is a bank) in accordance with safe and sound banking practices and in any
event may make disclosure (i) to any other party hereto, (ii) with the consent
of the Borrower, (iii) as required or requested by any Governmental Authority,
representatives thereof or any nationally recognized rating agency that requires
access to information about such Lender’s investment portfolio in connection
with ratings issued with respect to such Lender, (iv) pursuant to legal process
or (v) to such Lender’s or the Administrative Agent’s lawyers, professional
advisors or independent auditors or Affiliates; provided that, unless
specifically prohibited by applicable law or court order, each Lender and the
Administrative Agent shall notify the Borrower of any request by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition or regulatory
compliance of such Lender by such Governmental Authority or in connection with
ratings by such rating agency with respect to such Lender) for disclosure of any
such non-public information prior to disclosure of such information, and
provided further that in no event shall any Lender or the Administrative Agent
be obligated or required to return any materials furnished by the Borrower or
any Subsidiary of the Borrower. Each Lender and the Administrative Agent agrees
that it will not provide to prospective Assignees or Participants or to
prospective direct or indirect contractual counterparties in swap agreements to
be entered into in connection with Revolving Credit Loans made hereunder any of
the Confidential Information unless such Person shall have previously executed a
Confidentiality Agreement substantially in the form prescribed from time to time
by the Loan Sales and Trading Association.

12.18 Treatment of Revolving Credit Loans.

(a) The Borrower does not intend to treat the Revolving Credit Loans and related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4). In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.

(b) The Borrower acknowledges that the Administrative Agent and one or more of
the Lenders may treat its Revolving Credit Loans as part of a transaction that
is subject to Treasury Regulation Section 1.6011-4 or Section 301.6112-1, and
the Administrative Agent and such Lender or Lenders, as applicable, may file
such IRS forms or maintain such lists and other records as they may determine is
required by such Treasury Regulations.

 

70



--------------------------------------------------------------------------------

12.19 USA Patriot Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), such Lender may be required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender to
identify the Borrower in accordance with said Act.

12.20 No Fiduciary Duty.

The Administrative Agent, each Lender and their Affiliates (collectively, solely
for purposes of this paragraph, the “Lenders”), may have economic interests that
conflict with those of the Borrower and its affiliates. The Borrower agrees that
nothing in this Agreement or otherwise shall be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lenders and the Borrower, its stockholders or its affiliates. The Borrower
acknowledges and agrees that (i) the transactions contemplated by this Agreement
are arm’s-length commercial transactions between the Lenders, on the one hand,
and the Borrower, on the other, (ii) in connection therewith and with the
process leading to such transaction each of the Lenders is acting solely as a
principal and not the agent or fiduciary of the Borrower, its management,
stockholders, creditors or any other person, (iii) no Lender has assumed an
advisory or fiduciary responsibility in favor of the Borrower with respect to
the transactions contemplated hereby or the process leading thereto
(irrespective of whether any Lender or any of its affiliates has advised or is
currently advising the Borrower on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in this Agreement and
(iv) the Borrower has consulted its own legal and financial advisors to the
extent it deemed appropriate. The Borrower further acknowledges and agrees that
it is responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it shall
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.

[Remainder of page intentionally left blank]

 

71



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

ITC MIDWEST LLC,

as the Borrower

    By: ITC Holdings Corp., its sole member

 

  By:   /s/ Cameron M. Bready   Name: Cameron M. Bready  

Title: Executive Vice President and Chief

          Financial Officer, ITC Holdings Corp.

 

Signature Page to ITC Midwest Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Administrative Agent, a Lender and as Letter of Credit Issuer

By:   /s/ Nancy R. Barwig   Name: Nancy R. Barwig   Title:   Credit Executive

 

Signature Page to ITC Midwest Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:   /s/ Ann E. Sutton   Name:   Ann E. Sutton   Title:     Director

 

Signature Page to ITC Midwest Credit Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:   /s/ Michael King   Name: Michael King   Title:   Authorized Signatory

 

Signature Page to ITC Midwest Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:   /s/ Shawn Young   Name: Shawn Young   Title:   Director

 

Signature Page to ITC Midwest Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

as a Lender

By:   /s/ Shaheen Malik   Name: Shaheen Malik   Title:   Vice President By:  
/s/ Rahul Parmar   Name: Rahul Parmar   Title:   Associate

 

Signature Page to ITC Midwest Credit Agreement



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH

as a Lender

By:   /s/ Philippe Sandmeier   Name: Philippe Sandmeier   Title:   Managing
Director By:   /s/ Ming K. Chu   Name: Ming K. Chu   Title:   Vice President

 

Signature Page to ITC Midwest Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:   /s/ Mark Walton   Name: Mark Walton   Title:   Authorized Signatory

 

Signature Page to ITC Midwest Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender

By:   /s/ Carlos Morales   Name: Carlos Morales   Title:   SVP

 

Signature Page to ITC Midwest Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK,

as a Lender

By:   /s/ Jessica Migliore   Name: Jessica Migliore   Title:   Vice President

 

Signature Page to ITC Midwest Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION

as a Lender

By:   /s/ Richard C. Hampson   Name: Richard C. Hampson   Title:   Senior Vice
President

 

Signature Page to ITC Midwest Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

 

LENDER

  

ADDRESS FOR NOTICES

  

REVOLVING
CREDIT
COMMITMENT

    

REVOLVING

CREDIT

COMMITMENT

PERCENTAGE

 

JPMorgan Chase

Bank, N.A.

  

JPMorgan Chase Bank, N.A.

Loan Operations

10 South Dearborn, 7th Floor

Chicago, IL 60603

Attention: Teresita Siao

Facsimile No.: (888) 292-9533

 

with copy to (except in the case of

notices relating to borrowings,

continuations and conversions):

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, 9th Floor

Mail Code IL1-0090

Chicago, IL 60603

Attention: Nancy R. Barwig

                 Credit Executive,

                 Corporate Client Banking,

                 Power and Utilities

Facsimile No.: (312) 732-1762

 

and

 

JPMorgan Chase Bank, N.A.

Portfolio Management

Administration

10 South Dearborn, 9th Floor

Mail Code IL1-0874

Chicago, IL 60603

Attention: Mary McCorry

Facsimile No.: (312) 325-3238

   $ 27,500,000.00         15.71 % 

Barclays Bank PLC

  

Barclays Bank PLC

745 Seventh Avenue

New York, New York 10019

Attention: Kruthi Raj

Fax: (212) 526-5115

   $     52,500,000.00         30.00 % 



--------------------------------------------------------------------------------

Morgan Stanley

Bank, N.A.

   [On file with Administrative Agent]    $ 30,500,000.00         17.43 % 

Wells Fargo Bank,

National Association

   [On file with Administrative Agent]    $ 17,000,000.00         9.71 % 

Credit Suisse AG,

Cayman Islands

Branch

   [On file with Administrative Agent]    $ 12,500,000.00         7.14 % 

Deutsche Bank

AG New York

Branch

   [On file with Administrative Agent]    $ 10,000,000.00         5.71 % 

Goldman Sachs

Bank USA

   [On file with Administrative Agent]    $ 10,000,000.00         5.71 % 

Bank of America,

N.A.

   [On file with Administrative Agent]    $ 5,000,000.00         2.86 % 

Comerica Bank

   [On file with Administrative Agent]    $ 5,000,000.00         2.86 % 

PNC Bank,

National

Association

   [On file with Administrative Agent]    $ 5,000,000.00         2.86 %    

Total amount

   $ 175,000,000.00         100 % 



--------------------------------------------------------------------------------

SCHEDULE II

ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SCHEDULE III

PENSION AND WELFARE MATTERS

The International Transmission Company Postretirement Welfare Plan as described
in Note 11 to the financial statements of ITC Holdings Corp. set forth in the
form 10-K of ITC Holdings Corp. for the period ending December 31, 2011.



--------------------------------------------------------------------------------

SCHEDULE IV

OUTSTANDING LIENS ON CLOSING DATE

None.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Notice of Borrowing

NOTICE OF BORROWING

 

TO: JPMorgan Chase Bank, N.A.

   Loan Operations

   10 South Dearborn, 7th Floor

   Chicago, IL 60603

   Attention: Teresita Siao

   Facsimile No.: (888) 292-9533

Pursuant to the Revolving Credit Agreement, dated as of May 31, 2012 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Revolving Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Midwest LLC, a Michigan limited liability company (the “Borrower”), the various
financial institutions and other persons from time to time referred to as
“Lenders” in the Revolving Credit Agreement, and JPMorgan Chase Bank, N.A., as
the Administrative Agent, this represents the Borrower’s request to borrow as
follows:

 

       Revolving Credit Loan:

 

  1. Date of borrowing:

 

  2. Amount of borrowing:

 

  3. Lender(s): Lenders, in accordance with their Revolving Credit Commitments
under the Revolving Credit Agreement

 

  4. Interest rate option:

Type:

Tenor:

Please wire transfer the proceeds of the Borrowing in accordance with the funds
flow memorandum delivered under separate cover.

The undersigned officer, to the best of his or her knowledge, in his or her
capacity as an officer of the Borrower certifies that:

(i) All representations and warranties made by the Borrower contained in the
Revolving Credit Agreement are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date) provided that, the representation made in Section 7.14 shall be made only
on the Closing Date; and



--------------------------------------------------------------------------------

(ii) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.

Dated:

 

ITC MIDWEST LLC,

as the Borrower

  By: ITC Holdings Corp., its sole member

By:       Name: Title:



--------------------------------------------------------------------------------

EXHIBIT B

Form of Notice of Continuation

 

TO: JPMorgan Chase Bank, N.A., as Administrative

   Agent under the Credit Agreement (as defined below)

   Loan Operations

   10 South Dearborn, 7th Floor

   Chicago, IL 60603

   Attention: Teresita Siao

   Facsimile No.: (888) 292-9533

Pursuant to the Revolving Credit Agreement, dated as of May 31, 2012 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Revolving Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Midwest LLC, a Michigan limited liability company (the “Borrower”), the various
financial institutions and other persons from time to time referred to as
“Lenders” in the Revolving Credit Agreement (the “Lenders”), JPMorgan Chase
Bank, N.A., as the Administrative Agent, this represents the Borrower’s request
to continue Revolving Credit Loans as follows:

 

  1. Date of continuation or conversion:

 

                                          ,             

 

  2. Amount of Revolving Credit Loans being continued or converted:

 

     $                                                     

 

  3. Nature of continuation or conversion:

               a.     Conversion of a LIBOR Loan as an ABR Loan

               b.     Conversion of an ABR Loan as a LIBOR Loan

               c.     Continuation (rollover) of LIBOR Loans as LIBOR Loans

 

  4. If Revolving Credit Loans are being continued as or converted into LIBOR
Loans, the duration of the new LIBOR Period that commences on the continuation
or conversion date:

               month(s)

Dated:                                     



--------------------------------------------------------------------------------

ITC MIDWEST LLC,

as the Borrower

  By: ITC Holdings Corp., its sole member By:      

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT C

Form of Letter of Credit Request

TO:  JPMorgan Chase Bank, N.A.

Loan Operations

10 South Dearborn, 9th Floor

Chicago, IL 60603

Attention: Nancy Barwig

    Credit Executive,

    Corporate Client Banking Power and Utilities

    nancy.r.barwig@jpmorgan.com

Facsimile No.: (312) 732-1762

Pursuant to the Revolving Credit Agreement, dated as of May 31, 2012 (as the
same may be amended, modified, supplemented, restated or replaced from time to
time, the “Revolving Credit Agreement”; the terms defined therein and not
otherwise defined herein being used herein as therein defined), among ITC
Midwest LLC, a Michigan limited liability company (the “Borrower”), the various
financial institutions and other persons from time to time referred to as
“Lenders” in the Revolving Credit Agreement (the “Lenders”), and JPMorgan Chase
Bank, N.A., as the Administrative Agent, this represents the Borrower’s request
to issue letter(s) of credit as follows:

Letter of Credit Request:

1.         Date of issuance:

    

2.         Stated Amount of Letter of Credit:

    

3.         Beneficiary Name:

    

   Address:

    

   Telephone:

    

Facsimile:

    

Email:

    

4.        Expiration Date:

    

5.         Proposed Terms or Verbatim Text attached:

                                              

 

 

 

 

 



--------------------------------------------------------------------------------

The undersigned officer, to the best of [his/her] knowledge, in [his/her]
capacity as an officer of the Borrower certifies that:

(i.) All representations and warranties made by the Borrower contained in the
Revolving Credit Agreement are true and correct in all material respects with
the same effect as though such representations and warranties had been made on
and as of the date hereof (except where such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties are true and correct in all material respects as of such earlier
date); and

(ii.) No event has occurred and is continuing or would result from the
consummation of the Borrowing contemplated hereby that would constitute a
Default or an Event of Default.

Dated:

 

ITC MIDWEST LLC,

as the Borrower

  By:   ITC Holdings Corp., its sole member

  By:       Name:     Title:  

 



--------------------------------------------------------------------------------

EXHIBIT D

Form of Closing Date Certificate

CLOSING DATE CERTIFICATE

ITC MIDWEST LLC

 

TO: The Lenders and the Administrative Agent (each, as defined below)

 

RE: Revolving Credit Agreement, dated as of May 31, 2012 (as the same may be
amended, modified, supplemented, restated or replaced from time to time, the
“Revolving Credit Agreement”; the terms defined therein and not otherwise
defined herein being used herein as therein defined), among ITC Midwest LLC, a
Michigan limited liability company (the “Borrower”), the various financial
institutions and other persons from time to time referred to as “Lenders” in the
Revolving Credit Agreement, and JPMorgan Chase Bank, N.A., as the Administrative
Agent.

The undersigned, an Authorized Officer of ITC Holdings Corp., the Sole Member of
the Borrower (the “Sole Member”), hereby certifies to the best of my knowledge,
information and belief, for and on behalf of the Borrower, and not in my
personal capacity, in connection with the initial Borrowing on this date under
the Revolving Credit Agreement, that:

 

1. the conditions precedent set forth in the Revolving Credit Agreement were
satisfied as of the Closing Date;

 

2. attached to this certificate as Schedule A is a true and complete copy of the
articles of organization of the Borrower as filed in the Office of the
Department of Labor and Economic Growth, together with all amendments thereto
adopted through the date hereof (as certified by the Michigan Deparment of
Licensing and Regulatory Affairs) and as in effect on the date hereof and the
Sole Member of the Borrower has not passed, confirmed or consented to any
amendments or variations to such articles;

 

3. attached to this certificate as Schedule B is a correct and complete copy of
the operating agreement of the Borrower and such operating agreement is in full
force and effect on the date hereof and as of the date of the adoption of the
written consent referred to in paragraph 4 below and the Sole Member of the
Borrower has not passed, confirmed or consented to any amendments or variations
to such operating agreement;

 

4. attached to this certificate as Schedule C is a correct and complete copy of
the approval letter from the United States of America Federal Energy Regulatory
Commission of the application pursuant to section 204 of the Federal Power Act,
which approval is in full force and effect at the date hereof;

 

5. attached to this certificate as Schedule D is a correct and complete copy of
the written consent of the Sole Member of the Borrower, dated July 28, 2011,
which written consent is in full force and effect, unamended, at the date
hereof;



--------------------------------------------------------------------------------

6. the following persons whose names appear on Schedule E attached hereto are
duly elected or appointed officers of the Sole Member of the Borrower occupying
the offices set forth opposite their respective names on Schedule E, and the
signature set forth opposite their respective names are their true and genuine
signatures, and each of such officers is duly authorized to execute and deliver
the Revolving Credit Agreement on behalf of the Borrower and each of the related
documents to which it is a party and any other agreement, instrument or document
to be delivered by the Borrower pursuant to the Revolving Credit Agreement; and

 

7. the law firms of Simpson Thacher & Bartlett LLP and Dykema Gossett PLLC are
entitled to rely on this Closing Certificate in connection with their legal
opinions to be delivered as of the date hereof in connection with the Revolving
Credit Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have signed this Certificate as of the date first above
written.

 

      Name: Wendy A. McIntyre   Title: Vice President and General Counsel –  
Enterprise Operations and Secretary, ITC Holdings Corp.

I, Cameron M. Bready, Executive Vice President and Chief Financial Officer of
the Sole Member of the Borrower, DO HEREBY CERTIFY that Wendy A. McIntyre has
been duly elected (or appointed) and has duly qualified as, and on this day is,
the Vice President and General Counsel—Enterprise Operations and Secretary of
the Sole Member of the Borrower, and the signature above is her genuine
signature.

 

      Name: Cameron M. Bready   Title: Executive Vice President   and Chief
Financial Officer, ITC Holdings Corp.



--------------------------------------------------------------------------------

Schedule A

Articles of Organization

[See Attached]



--------------------------------------------------------------------------------

Schedule B

Operating Agreement

[See Attached]



--------------------------------------------------------------------------------

Schedule C

United States of America Federal Energy Regulatory Commission Approval Letter

[See Attached]



--------------------------------------------------------------------------------

Schedule D

Resolutions

[See Attached]



--------------------------------------------------------------------------------

Schedule E

Incumbency

Daniel J. Oginsky

Senior Vice President and

General Counsel, ITC Holdings Corp.                                          
   

Cameron M. Bready

Executive Vice President

and Chief Financial Officer, ITC Holdings Corp.                             



--------------------------------------------------------------------------------

EXHIBIT E

Form of Compliance Certificate

ITC MIDWEST LLC

TO: The Lenders and the Administrative Agent

The undersigned, an Authorized Officer of ITC Midwest LLC (the “Borrower”), in
such capacity and not personally, hereby certifies to the best of my knowledge,
information and belief that:

 

1. I am the duly appointed                                               of the
Borrower named in the Revolving Credit Agreement, dated as of May 31, 2012 (as
the same may be amended, modified, supplemented, restated or replaced from time
to time, the “Revolving Credit Agreement”), among ITC Midwest LLC, a Michigan
limited liability company (the “Borrower”), the various financial institutions
and other persons from time to time referred to as “Lenders” in the Revolving
Credit Agreement, and JPMorgan Chase Bank, N.A., as the Administrative Agent and
as such I am providing this certificate for and on behalf of the Borrower
pursuant to Section 8.1(c) of the Revolving Credit Agreement. Unless the context
otherwise requires, capitalized terms in the Revolving Credit Agreement which
appear herein without definitions shall have the meanings ascribed thereto in
the Revolving Credit Agreement.

 

2. I am familiar with and have examined the provisions of the Revolving Credit
Agreement including those of Articles 7, 8, 9 and 10 therein and have reviewed
and am familiar with the contents of this certificate.

 

3. Delivered herewith are the financial statements required to be delivered
pursuant to Section 8.1[(a)] [(b)] of the Revolving Credit Agreement.

 

4. No Default or Event of Default has occurred and is continuing as of the date
hereof [or if any Default or Event of Default does exist, specify the nature and
extent thereof].

 

5. As of the last day of the fiscal quarter ending             , the financial
ratio referred to in Section 9.4 of the Revolving Credit Agreement is
            :             and was calculated as set forth in Schedule I.

Dated this day of             ,             .

 

   [Name and Title]



--------------------------------------------------------------------------------

Schedule I

ITC MIDWEST LLC

Debt to Capitalization Ratio1

 

1. Total Debt as of the last day of the fiscal quarter ending _________.

   $                           

 

 

 

2. Total Capitalization as of the last day of the fiscal quarter ending
            .

  

(a) Total Debt

   $        

 

 

 

(b) Total stockholder’s equity of the Borrower

   $        

 

 

 

(c) Total Capitalization: The sum of Items 2(a) and 2(b)

   $        

 

 

 

3. DEBT TO CAPITALIZATION RATIO: the ratio of Item 1 to Item 2

          %    

 

 

 

4. Maximum Debt to Capitalization Ratio allowed

     65 % 

5. In compliance

     YES/NO   

 

 

1 

Financial covenants shall be calculated (i) without giving effect to any
election by the Borrower or any of its subsidiaries to value any of its
indebtedness or liabilities at “fair value” pursuant to Accounting Standards
Codification 825-10-25 (formerly referred to as Statement of Financial
Accounting Standards 159) or any other accounting standards codification or
financial accounting standard having a similar result or effect, (ii) without
giving effect to any treatment of indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 to value any such
indebtedness in a reduced or bifurcated manner as described therein, and such
indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) without giving effect to any changes in GAAP occurring after
the Closing Date, the effect of which would be to cause leases in effect as of
March 31, 2012 and treated as operating leases under GAAP as of March 31, 2012
to be reclassified as capital leases under GAAP, provided that this clause
(iii) shall only apply to the extent of the lesser of (x) the actual annual
amount of such operating leases and (y) $500,000 annually (and any excess in
excess of such minimum amount shall be included as capital leases).



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Letters of Credit included in such facilities)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and other rights of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

        

[an Affiliate/Approved Fund of [identify Lender]]

3.    Borrower:    ITC Midwest LLC, a Michigan limited liability company 4.   
Administrative Agent:    JPMORGAN CHASE BANK, N.A. 5.    Credit Agreement:   
The Revolving Credit Agreement dated as of May 31, 2012 among Borrower, the
various financial institutions and other persons from time to time referred to
as “Lenders”, and JPMorgan Chase Bank, N.A., as the Administrative Agent



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility

Assigned

   Aggregate Amount of
Revolving Credit
Commitment/Revolving
Credit Loans for all
Lenders    Amount of Revolving
Credit
Commitment/Revolving
Credit Loans Assigned      Percentage Assigned of Revolving
Credit Commitment/Revolving
Credit Loans 2      $    $                %     $    $                %     $   
$                % 

Effective Date: , 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL
BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Credit Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

By:     Name:   Title:  

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

By:     Name:   Title:  

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

                [Consented to and]3

 

Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent [and Letter of Credit Issuer]

By:     Name: Title:  

 

[Consented to:]4

 

ITC MIDWEST LLC,

as Borrower

By:     Name: Title:  

 

 

3 

To be added only if the consent of the Administrative Agent and/or Letter of
Credit Issuer is required by the terms of the Credit Agreement.

4 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



--------------------------------------------------------------------------------

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other loan document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the loan
documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any loan document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any loan document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1(i) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Non-U.S.
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the loan documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
loan documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.